 



EXHIBIT 10.38
Agreement for the purchase of the whole of the issued share capital of The Bear
Factory Limited
Dated March 3 2006
The Hamleys Group Limited
(Vendor)
Build-A-Bear Workshop UK Holdings Limited
(Purchaser)
The Bear Factory Limited
(Company)
DentonWildeSapte

     
One Fleet Place
  T +44 (0)20 7242 1212
London EC4M 7WS
  T +44 (0)20 7246 7777
United Kingdom
  info@dentonwildesapte.com
 
  www.dentonwildesapte.com

1



--------------------------------------------------------------------------------



 



Contents

             
1
  Definitions and interpretation     1  
 
           
2
  Sale and purchase     6  
 
           
3
  Consideration     6  
 
           
4
  Completion Accounts and adjustment payment     6  
 
           
5
  Completion arrangements     8  
 
           
6
  Discharge of indebtedness     9  
 
           
7
  Indemnities     9  
 
           
8
  Warranties     10  
 
           
9
  Tax     11  
 
           
10
  Limitations on Vendor’s Warranty liability     11  
 
           
11
  Employees     15  
 
           
12
  Releases, Indemnities and Acknowledgement     16  
 
           
13
  Restrictions on Vendor’s business activities     17  
 
           
14
  Maintenance and availability of records     17  
 
           
15
  Confidentiality     18  
 
           
16
  Announcements     19  
 
           
17
  Costs and expenses     20  
 
           
18
  Payments     20  
 
           
19
  Assignment     20  
 
           
20
  Remedies and waivers     20  
 
           
21
  Further assurance     21  
 
           
22
  Entire agreement     21  
 
           
23
  Counterparts     21  
 
           
24
  Notices     22  
 
           
25
  Governing law and jurisdiction     22  
 
           

Page 1



--------------------------------------------------------------------------------



 



             
 
  Schedule 1 — Particulars of the Company and the Subsidiary     24  
 
           
 
  Schedule 2 — Warranties     26  
 
           
 
  Schedule 3 — Particulars of the Property     44  
 
           
 
  Schedule 4 — Particulars of Intellectual Property Rights     54  
 
           
 
  Schedule 5 — Completion Accounts     55  
 
           
 
  Schedule 6 — Completion arrangements     58  

Page 2



--------------------------------------------------------------------------------



 



Share purchase agreement
Dated March 3 2006
Between

(1)   The Hamleys Group Limited (the Vendor) registered in England under no.
2352435 whose registered office is at 188-196 Regent Street London W1R 6BT; and
  (2)   Build-A-Bear Workshop UK Holdings Limited (the Purchaser) registered in
England under number 5651132 whose registered office is at St Stephens House,
Arthur Road, Windsor, Berkshire, SL4 1RU; and   (3)   The Bear Factory Limited
(the Company) registered in England under no. 4036762 whose registered office is
at 188-196 Regent Street London W1R 6BT.

Recital
The Vendor has agreed to sell the whole of the issued share capital of the
Company to the Purchaser on and subject to the provisions of this Agreement.
It is agreed

1   Definitions and interpretation   1.1   Definitions       In this Agreement
the following definitions apply.       Accounts means the audited balance sheet
and profit and loss account of the Company for the financial period ended on and
as at the Accounts Date, including the reports and notes annexed thereto.      
Accounts Date means 26 March 2005.       Act means the Companies Acts 1985 to
1989.       Business means the business of the Company as carried on at
Completion, being the sale of stuff-your-own animals in an interactive in-store
experience which involves the customer being actively engaged in making or
dressing an animal.       Company’s Accounting Principles has the meaning given
to it in Schedule 5.       Company Charges means the RBS Security Documents
which were executed by the Company.       Company Indebtedness means
indebtedness (whether or not due for payment) of the Company owing to any member
of the Vendor’s Group or to Baugur Group HF or any of Baugur Group HF’s other
subsidiaries, but shall not include any items on normal trading account.      
Completion means completion of the obligations of the parties required by Clause
5 and Schedule 6.

Page 1



--------------------------------------------------------------------------------



 



    Completion Accounts means the statement of the net current assets of the
Company as at the close of business on the Completion Date, to be prepared in
accordance with Clause 4 and Schedule 5.       Completion Date means the date of
Completion.       Confidential Information means all information received or
obtained by a party as a result of entering into or performing this Agreement
and which relates to:

  (a)   the negotiations concerning this Agreement;     (b)   the provisions of
this Agreement;     (c)   the subject matter of this Agreement; or     (d)  
another party.

    Confidential Business Information means all information which is not
publicly known and which is used in or otherwise relates to the Company’s
business, customers or financial or other affairs.       Consideration has the
meaning given to it in Clause 3.       Data Room means the data room comprising
the documents made available to the Purchaser and its advisors as described in
the index attached to the Disclosure Letter, such index being in the agreed
form.       Disclosure Letter means the letter, together with the annexures
thereto, written by the Vendor to the Purchaser as the disclosure letter for the
purposes of this Agreement and accepted by the Purchaser on 3 March 2006.      
Draft Accounts has the meaning given to it in Clause 4.2.       Encumbrance
means any mortgage, charge, pledge, hypothecation, lien, assignment by way of
security, title retention, option, right to acquire, right of pre-emption, right
of set off, counterclaim, trust arrangement or any other security , preferential
right, equity or restriction, and any agreement to give or create any of the
foregoing.       Employees means those individuals engaged by the Company in the
Business as at the Completion Date as listed in the Disclosure Letter.      
Employment Regulations means the Transfer of Undertakings (Protection of
Employment Regulations 1981).       Franchise Agreements means the several
agreements pursuant to which the Company has granted to each of the other
parties thereto, not being members of the Vendor’s Group, certain rights to
enable such parties to carry on the business of selling Products in specified
territories, copies of which are attached to the Disclosure Letter and more
particularly set out in Schedule 4.       Guarantees has the meaning given to it
in Clause 12.1       ICTA means the Income and Corporation Taxes Act 1988.      
Indemnified Warranties means the Warranties set out in paragraphs 2.1, 2.2, 2.3,
2.4, 2.5, 8.1, 9.1, 9.2, 13.1, 13.2, 14.2, 19, 21 and 23 of Schedule 2, each an
Indemnified Warranty.       Independent Accountant has the meaning given to it
in Clause 4.6.

Page 2



--------------------------------------------------------------------------------



 



    Intellectual Property Rights means patents, trade marks, service marks,
trade names, domain names, registered designs, designs, semiconductor topography
rights, database rights of unfair extraction and reutilisation, copyrights and
other forms of intellectual or industrial property (in each case in any part of
the world, whether or not registered or registrable and if registered or
registrable for their full period of registration with all extensions and
renewals, and including all applications for registration or otherwise),
know-how, inventions, formulae, confidential or secret processes and
information, and any other protected rights and assets, and any licences and
permissions in connection with the foregoing.       Management Accounts means
the unaudited management accounts of the Company for the period of 9 months
ended on and as at the Management Accounts Date, copies of which are attached to
the Disclosure Letter, but excluding any budget or forecast contained therein.  
    Management Accounts Date means 24 December 2005.       Net Current Asset
Value means the aggregate value of stocks, debtors, cash at bank and in hand,
prepayments and accrued income of the Company less the aggregate of all
creditors of the Company in each case as at the close of business on the
Completion Date, as shown in the Completion Accounts to be agreed or determined
in accordance with Clause 4 and Schedule 5.       Parties means the parties to
this Agreement and Party means any thereof.       Pre-Sale Dividend means the
interim dividend that will be paid by the Company to the Vendor prior to the
Completion Date.       Products means a stuff-your-own-animal or the product of
other retail business involving an interactive in-store customer experience
where the customer is actively engaged in making or dressing the animal.      
Property means each property particulars of which are set out in Schedule 3.    
  Property Documents means the documents listed in Schedule 3.       Purchaser’s
Group means the Purchaser, its subsidiaries and subsidiary undertakings, holding
company and all other subsidiaries or subsidiary undertakings of its holding
company from time to time.       Purchaser’s Solicitors means Bryan Cave of 33
Cannon Street London EC4M 5TE.       Purchaser’s Solicitors’ Client Account
means:       Bank: HSBC PLC, Westminster Branch, 22 Victoria Street, London SW1H
0NJ;
Bryan Cave A/C No. 2;
A/C No: 63065464;
Sort Code: 40-02-06.       Purchaser Warranties means the warranties given by
the Purchaser pursuant to Clause 8.2.       RBS means The Royal Bank of Scotland
plc.       RBS Security Documents means:

  (a)   a composite guarantee and debenture dated 13 August 2003 executed by the
Company and certain other members of the Vendor’s Group in favour of RBS as
security trustee;     (b)   a debenture dated 2 September 2003 supplemental to
the composite guarantee and debenture referred to in paragraph (a) above
executed by the Company and certain

Page 3



--------------------------------------------------------------------------------



 



      other members of the Vendor’s Group in favour of RBS as security trustee
on behalf of itself and others; and     (c)   a supplemental debenture dated 28
November 2003 supplemental to the debenture referred to in paragraph (b) above
executed by the Company and certain other members of the Vendor’s Group in
favour of RBS as security trustee on behalf of itself and others.

    Regent Street Concession Agreement means an agreement in the agreed form to
be entered into at Completion between the Vendor, the Company and the Purchaser
pursuant to which the Vendor will grant the Company a concession at the Vendor’s
Regent Street store on the terms and conditions set out therein.      
Restricted Area means anywhere in the world.       Restricted Business means the
Business or other retail business involving an interactive in-store customer
experience where the customer is actively engaged in making or dressing the
animal and the purchase of stuff-your-own-animals.       Restricted Period means
the period of four years beginning on the Completion Date.       Shares means
the entire issued share capital of the Company.       Subsidiary means Hobbies
and Models Limited registered in England under no. 1207167, details of which are
set out in Part 2 of Schedule 1.       Tax Authority has the same meaning as in
the Tax Deed.       Taxation or Tax has the same meaning as in the Tax Deed.    
  Tax Deed means the deed in respect of Taxation in the agreed form.       Tax
Warranties means the Warranties set out in Part 2 of Schedule 2.       Title
Warranties means the Warranties set out in paragraph 23 of Schedule 2.       TMA
1970 means the Taxes Management Act 1970.       Transaction means the
arrangements contemplated by this Agreement and ancillary documents.      
Transitional Services Agreement means an agreement in the agreed form to be
entered into at Completion between the Vendor, the Company and the Purchaser
pursuant to which the Vendor will provide certain services to the Company for a
specified period following Completion on the terms and conditions set out
therein.       Vendor’s Accountants means KPMG LLP of 2 Cornwall Street,
Birmingham B3 2DL.       Vendor Charges means the RBS Security Documents which
created Encumbrances over the Shares.       Vendor’s Group means the Vendor and
its subsidiaries and subsidiary undertakings from time to time and Corporal
Limited, but excludes the Company and the Subsidiary, and also (to avoid doubt)
excludes Baugur Group hf and any subsidiary or subsidiary undertaking of Baugur
Group hf other than the Vendor and its subsidiaries and subsidiary undertakings
from time to time (excluding the Company and the Subsidiary).       Vendor
Indebtedness means any indebtedness (whether or not due for payment) owing to
the Company from any member of the Vendor’s Group or of Baugur Group hf or any
of Baugur Group hf’s other subsidiaries, but shall not include any items on
normal trading account.

Page 4



--------------------------------------------------------------------------------



 



    Vendor’s Solicitors means Denton Wilde Sapte of One Fleet Place London EC4M
7WS.       Vendor’s Solicitors’ Client Account means Denton Wilde Sapte Client
Account, The Royal Bank of Scotland plc, 1 Fleet Street, London EC4Y 1BD, Sort
Code: 15.80.00, Account No: 67072440.       Warranties means the statements set
out in Schedule 2.

1.2   Interpretation

    In this Agreement, unless otherwise specified:

  (a)   the words and expressions defined in sections 736, 736A, 741, 742 and
744 of the Act have the same meanings;     (b)   reference to any statute,
bye-law, regulation, rule, delegated legislation or order is to any statute,
bye-law, regulation, rule, delegated legislation or order as amended, modified
or replaced from time to time and to any statute, bye-law, regulation, rule,
delegated legislation or order replacing or made under any of them;     (c)  
references to any Clause, paragraph or Schedule are to those contained in this
Agreement and all Schedules to this Agreement are an integral part of this
Agreement;     (d)   headings are for ease of reference only and shall not be
taken into account in construing this Agreement;     (e)   reference to any
English legal concept, term, action, remedy, method of judicial proceeding,
legal document, legal status, court or official shall, in respect of any
jurisdiction other than England and Wales, be deemed to refer to what most
nearly approximates in that jurisdiction to that reference;     (f)   reference
to any English statute, bye-law, regulation, rule, delegated legislation or
order shall, in relation to any assets owned, liabilities incurred, company
incorporated in, or business carried on in any jurisdiction other than England
and Wales, be deemed to include what most nearly approximates in that
jurisdiction to that reference;     (g)   the expression this Clause shall
unless followed by reference to a specific provision be deemed to refer to the
whole clause (not merely the sub-clause, paragraph or other provision) in which
the expression occurs;     (h)   person includes any individual, firm, company
or other incorporated or unincorporated body;     (i)   in writing means any
communication made by letter or fax, and written shall be construed accordingly;
    (j)   business day means a day (not being a Saturday or Sunday) on which
banks are open for normal banking business in London;     (k)   agreement means
any agreement or commitment whether conditional or unconditional and whether by
deed, under hand, oral or otherwise;     (l)   law includes any legislation, any
common or customary law, constitution, decree, judgment, order, ordinance,
treaty or other legislative measure in any jurisdiction and any directive,
request, requirement, guidance or guideline (in each case, whether or not having
the force of law but, if not having the force of law, compliance with which is
in accordance with the general practice of persons to whom the directive,
request, requirement, guidance or guideline is addressed);

Page 5



--------------------------------------------------------------------------------



 



  (m)   a document is in the agreed form if it is in the form of a draft agreed
between and initialled by or on behalf of the Vendor and the Purchaser on or
before the date of this Agreement; and     (n)   a person shall be deemed to be
connected with another if that person is connected with another within the
meaning of section 839 of ICTA.

2   Sale and purchase   2.1   Sale and purchase       The Vendor shall sell with
full title guarantee and the Purchaser shall purchase the Shares free from any
Encumbrance and with all rights attached or accruing to them on and after the
date of this Agreement, save for the Pre-Sale Dividend paid by the Company to
the Vendor.   2.2   Waiver of pre-emption and other rights       The Vendor
waives:

  (a)   all pre-emption rights in respect of the Shares; and     (b)   any other
rights which may restrict the transfer of the Shares;

    conferred on the Vendor whether by the articles of association of the
Company, by agreement or otherwise.

3   Consideration       The consideration for the sale of the Shares shall be
the payment by the Purchaser to the Vendor, in accordance with this Agreement,
of the sum of £15,000,000 (fifteen million pounds sterling), adjusted pursuant
to Clause 4 (the Consideration).   4   Completion Accounts and adjustment
payment   4.1   Stock Valuation       The Vendor and the Purchaser shall procure
that a valuation of the stock and work in progress of the Company as at close of
business on the Completion Date is undertaken in accordance with the principles
set out in Schedule 5 by representatives of the Vendor and the Purchaser
jointly.   4.2   Preparation of Draft Accounts       Following Completion the
Vendor shall procure:

  (a)   the preparation by the Vendor’s Accountants of the draft Completion
Accounts (the Draft Accounts) in accordance with Schedule 5, showing the
estimated Net Current Asset Value; and     (b)   subject to the Purchaser
complying with its obligations under Clause 4.3, that a copy of the Draft
Accounts showing the estimated Net Current Asset Value is delivered to the
Vendor and Purchaser as soon as reasonably practicable following, and in any
event within 42 business days after, Completion.



Page 6



--------------------------------------------------------------------------------



 



4.3   Availability of information   4.3.1   Subject to and in accordance with
the provisions of paragraph 1.2(k) of Schedule 6, for the purposes of
preparation of the Completion Accounts and the estimated Net Current Asset Value
the Purchaser shall procure that the Vendor, the Vendor’s Accountants and their
representatives are promptly provided with access to all books, records, assets,
working papers or other documents of the Company and such other assistance
(including access to personnel and premises of the Company) which they
reasonably request.   4.3.2   Following delivery of the Draft Accounts to the
Purchaser and until agreement or determination of the Completion Accounts in
accordance with this Clause each of the Vendor and the Purchaser shall procure
(so far as it is able and so far as such matters are within its possession or
control) that the other of them and their representatives are promptly provided
with access to all books, records, assets, working papers or other documents and
such other assistance (including access to personnel and premises) which they
reasonably request for the purpose of reviewing the Draft Accounts, provided
that any release of working papers may be upon terms which the accountants in
question may reasonably require.   4.3.3   The Vendor and the Purchaser shall
each be entitled, at its own expense (and in the case of the Vendor and its
representatives subject always to Clause 15), to make and retain copies of
documentation to which it is granted access in accordance with the provisions of
this Clause 4.   4.4   Action if Purchaser disputes Draft Accounts       If the
Purchaser wishes to dispute the Draft Accounts and/or the estimated Net Current
Asset Value it shall notify the Vendor within 30 business days after receiving
the Draft Accounts and such notice shall specify which items the Purchaser
disputes, its reasons and the adjustments which, in its opinion, should be made
to the Draft Accounts in order to comply with the requirements of this
Agreement.   4.5   Agreement or deemed agreement of Draft Accounts       If the
Purchaser does not serve notice under Clause 4.4 or confirms in writing to the
Vendor that it agrees the estimated Net Current Asset Value shown in the Draft
Accounts, Clause 4.8 shall apply.   4.6   Appointment of Independent Accountant
  4.6.1   If the Purchaser serves notice under Clause 4.4 the parties shall use
all reasonable endeavours to meet and reach agreement upon the Draft Accounts.  
4.6.2   If the Vendor and the Purchaser have not agreed the Draft Accounts and
the Net Current Asset Value within 14 business days of receipt by the Vendor of
notice under Clause 4.4, or if any other dispute occurs in relation to the Draft
Accounts or the Net Current Asset Value, either the Purchaser or the Vendor may
refer the matter in dispute to an independent chartered accountant (the
Independent Accountant).   4.6.3   The Independent Accountant shall be nominated
by the Vendor and the Purchaser and, failing agreement within 7 business days of
a request from either party to the other for a joint nomination, shall be such
independent accountant (being a partner in an international firm of accountants
other than KPMG) as is appointed on the application of either of them by the
President for the time being of the Institute of Chartered Accountants in
England and Wales. The Independent Accountant shall be deemed to act as an
expert and not as an arbitrator.   4.6.4   Each of the Vendor and the Purchaser
shall promptly supply to the Independent Accountant all such assistance,
documentation and information as he may require for the purposes of the
reference, and the Vendor and the Purchaser shall use their respective
reasonable efforts to procure the prompt determination of such reference. The
determination of the Independent Accountant shall in the absence of manifest
error be conclusive and binding on the Parties.

Page 7



--------------------------------------------------------------------------------



 



4.7   Costs of Independent Accountant       The costs of any Independent
Accountant shall be borne by the Parties in such proportions as he may direct
or, in the absence of direction, equally between the Purchaser and the Vendor.
All costs of the Purchaser’s accountants shall be borne by the Purchaser. All
costs of the Vendor’s Accountants shall be borne by the Vendor.   4.8  
Consequences of agreement or determination of Completion Accounts      
Following agreement or determination of the Draft Accounts and the estimated Net
Current Asset Value in accordance with this Clause 4 the Draft Accounts as so
agreed or determined shall constitute the Completion Accounts and the Net
Current Asset Value shall be the amount shown in them.   4.9   Payment of
adjustment   4.9.1   Within 7 business days after agreement or determination of
the Net Current Asset Value under this Clause 4, if the Net Current Asset Value
is £100,000 less than £525,000, the Vendor shall pay, in same day funds, to the
Purchaser an amount equal to the amount by which such shortfall is greater than
£525,000 and not merely the excess over £100,000 (such payment to be made into
the Purchaser’s Solicitors’ Client Account, and the receipt of the Purchaser’s
Solicitors shall be a complete discharge to the Vendor who shall not be required
to enquire as to the distribution of that amount).   4.9.2   If any amount due
under this Clause 4.9 is not paid on the due date then the amount due shall
accrue interest from and including the due date to the date on which payment is
received at 3% above Barclays Bank plc base lending rate from time to time in
force as well after as before judgment.   4.9.3   The amount of any payment made
pursuant to this Clause 4.9 shall be by way of adjustment to the Consideration.
  4.9.4   Any payment due pursuant to this Clause 4.9 shall be made free of any
set-off, withholding or counterclaim, including (but without limitation) as a
result of any claim (actual or alleged) arising out of the warranties,
agreements, indemnities or undertakings in this Agreement or any documents
ancillary hereto.   4.9.5   The Consideration shall be reduced by such amount of
Company Indebtedness as is outstanding at Completion on the basis that such
Indebtedness shall be fully discharged by the Purchaser immediately following
Completion.   4.9.6   The Vendor acknowledges that the Purchaser will instruct
KPMG to conduct an audit of the financial statements of the Company to 26
March 2006 the cost thereof to be borne by the Purchaser, and that such audit
shall be conducted in conjunction with the determination of the Completion
Accounts.   5   Completion arrangements   5.1   Time and place       Completion
shall take place immediately following the signature of this Agreement at the
offices of the Vendor’s Solicitors.   5.2   Vendor’s obligations       At
Completion the Vendor shall do or procure those things listed in Part 1 of
Schedule 6.

Page 8



--------------------------------------------------------------------------------



 



5.3   Purchaser’s obligations       At Completion the Purchaser shall do or
procure those things listed in Part 2 of Schedule 6.   5.4   No partial
Completion       Neither the Vendor nor the Purchaser shall be obliged to
complete the sale and purchase of any of the Shares unless the sale and purchase
of all the Shares is completed simultaneously.   5.5   Valid receipt       The
Vendor’s Solicitors are authorised to receive payment of the Consideration on
behalf of the Vendor. The receipt of the Vendor’s Solicitors shall be a complete
discharge to the Purchaser who shall not be obliged to enquire as to the
distribution of the Consideration.   6   Discharge of indebtedness   6.1  
Discharge of Vendor Indebtedness       The Vendor shall on or before Completion
repay or procure the repayment of the Vendor Indebtedness.   6.2   Discharge of
Company Indebtedness       The Company Indebtedness shall be discharged
immediately following Completion in accordance with Clause 4.9.5.   7  
Indemnities   7.1   The Vendor hereby indemnifies and agrees to hold the
Purchaser harmless from and against any liability, loss, charge, claim or demand
whether for Taxation or otherwise arising from:   7.1.1   the transfer by the
Subsidiary of certain of its business, assets and liabilities to The Bear
Factory Limited on 15 November 2001;   7.1.2   the sale by the Vendor of Hobbies
and Models Limited to Hobbies and Models (No. 1) Limited (now known as Beatties
of London (Properties) Limited) on 15 November 2001;   7.1.3   the sale by the
Vendor of Hobbies and Models (No. 1) Limited (now known as Beatties of London
(Properties) Limited) to Retail Services Limited on 16 November 2001;   7.1.4  
the acquisition by The Bear Factory Limited of the Subsidiary from Beatties of
London (Properties) Limited on 24 August 2005 and the subsequent disposal of the
Company and the Subsidiary to the Purchaser;   7.1.5   the declaration of any
dividends by the Subsidiary at any time;   7.1.6   the Subsidiary ceasing to be
a member of the Vendor’s Group (where for these purposes the definition thereof
includes the Subsidiary);   7.1.7   the surrender of or claim for group relief
in respect of the accounting periods of the Subsidiary beginning on or before
Completion;   7.1.8   the late submission of Tax returns to a Tax Authority in
respect of the accounting periods of the Subsidiary beginning on or before
Completion; and   7.1.9   the termination by the Company at the direction of the
Purchaser of either or both of the Franchise Agreements in respect of Sweden and
Denmark provided that the franchisees of

Page 9



--------------------------------------------------------------------------------



 



    such territories shall continue to be entitled for a period of six months
from being given notice of termination to sell the stocks held by them at the
date of such notice on the terms and subject to the conditions of the relevant
Franchise Agreement.   7.2   The provisions of Clause 4 of the Tax Deed
(Notification of claims and conduct of disputes) shall apply to any claim
brought by the Purchaser pursuant to Clause 7.1 relating to Taxation as if that
clause were set out herein with any necessary changes.   8   Warranties   8.1  
Vendor Warranties   8.1.1   The Vendor warrants to the Purchaser that as at 3
March 2006 each of the Warranties is true and accurate.   8.1.2   For the
purposes of the Warranties any reference to the Company shall be deemed to be a
reference to the Company and the Subsidiary.   8.2   Reliance on Warranties    
  The Purchaser is entering into this Agreement on the basis of, and in reliance
on, the Warranties.   8.3   Purchaser Warranties       The Purchaser warrants to
the Vendor that:

  (a)   the Purchaser has the right, power and authority, and has taken all
necessary action, to execute, deliver and exercise its rights and perform its
obligations under this Agreement and to execute, deliver and exercise its rights
and perform its obligations under each document to be executed pursuant to this
Agreement to which it is expressed to be a party (the Purchaser’s Completion
Documents); and     (b)   the execution and delivery of, and the performance by
the Purchaser of its obligations under this Agreement and the Purchaser’s
Completion Documents will not:

  (i)   result in a breach of any provision of the memorandum or articles of
association of the Purchaser;     (ii)   result in a breach of, or constitute a
default under, any instrument to which the Purchaser is a party or by which it
is bound and which is material in the context of the transactions contemplated
by this Agreement; or     (iii)   result in a breach of any order, judgment or
decree of any court or governmental agency to which the Purchaser is a party or
by which it is bound or submits and which is material in the context of the
transactions contemplated by this Agreement.

8.4   Indemnity Basis   8.4.1   Without prejudice to the right of the Purchaser
to claim on any other basis or take advantage of any other remedies available to
it, if any Indemnified Warranty is breached or proves to be untrue or misleading
the Vendor shall pay to the Purchaser an amount equal to all costs and expenses
(including, without limitation, damages, reasonable legal and other professional
fees and costs, penalties, expenses and losses) incurred by the Purchaser or the
Company as a result of such breach or of the Indemnified Warranty being untrue
or misleading PROVIDED ALWAYS that notwithstanding any other provision of this
Agreement the Purchaser shall take and shall procure that the Company will take
all reasonable steps to mitigate the same as if it were under a common law duty
to mitigate its loss.

Page 10



--------------------------------------------------------------------------------



 



8.4.2   A payment made in accordance with the provisions of this Clause 8.4
shall include any amount necessary to ensure that, after any Taxation of the
payment, the Purchaser is left with the same amount it would have had if the
payment was not subject to Taxation.   8.5   Survival of Warranties      
Subject as specifically otherwise provided in this Agreement, the Warranties and
the Purchaser’s Warranties shall remain in full force and effect notwithstanding
Completion.   8.6   Warranties to be independent       Each of the Warranties
shall be separate and independent and shall not be limited by reference to any
other Warranty or any other provision of this Agreement.   8.7   Tax and
Property Warranties       The only Warranties given:

  (a)   in respect of Tax are the Tax Warranties, and the other Warranties shall
be deemed not to be given in relation to Tax;     (b)   in respect of the
Property are those contained in paragraph 23 of Schedule 2, and the other
Warranties shall be deemed not to be given in relation to the Property.

8.8   Vendor’s knowledge

    For the purposes of this Agreement and the Disclosure Letter, where any
Warranty is qualified by the expression “so far as the Vendor is aware” or “to
the best of the knowledge, information and belief of the Vendor” or by any
similar qualification, such Warranty is given on the basis that enquiries have
been made only of the Relevant Individuals but not of any other person, and that
such Relevant Individuals have taken all reasonable steps necessary to inquire
as to the accuracy of the statements contained in the Warranties. For the
purposes of the foregoing the Relevant Individuals are:

  (a)   Nicholas Mather     (b)   Alasdair Dunn     (c)   Roger Parry; and    
(d)   Katherine Osborne

9   Tax   9.1   Each of the Parties shall comply with their respective
obligations under the Tax Deed.   9.2   The provisions of paragraph 3 to the Tax
Deed shall apply to limit the liability of the Vendor under the Tax Warranties.
  10   Limitations on Vendor’s Warranty liability   10.1   General limitations  
10.1.1   The Vendor shall have no liability in respect of a claim under the
Warranties:

Page 11



--------------------------------------------------------------------------------



 



  (a)   unless notice in writing of the claim is given by the Purchaser to the
Vendor stating in reasonable detail the nature of the claim and, if practical,
the amount claimed:

  (i)   in the case of a claim under any of the Warranties other than the Tax
Warranties or Title Warranties, within eighteen months of Completion;     (ii)  
in the case of a claim under the Tax Warranties or the Tax Deed, on or before
the seventh anniversary of Completion; and     (iii)   in the case of the Title
Warranties, at any time;

  (b)   if proceedings in respect of a claim, notified in accordance with
paragraph (a) above, have not been issued and served on the Vendor within
6 months after the relevant date referred to in paragraph (a) save in respect of
a contingent claim in which case such period of six months shall only commence
on the date on which it ceases to be contingent.

10.1.2   The Vendor shall have no liability in respect of a claim under the
Warranties:

  (a)   as regards any single claim (or a series of claims arising from
substantially similar facts or circumstances), unless the amount of its
liability thereunder exceeds £5,000 (five thousand pounds sterling);     (b)  
unless its liability in respect of the claim when aggregated with its liability
in respect of all claims against the Vendor under the Warranties (disregarding
claims excluded by paragraph (a) above) exceeds £100,000 (one hundred thousand
pounds sterling), in which case the Vendor shall be liable for the whole amount
(excluding claims referred to in paragraph (a) above) and not merely the excess.

10.2   Maximum claim limit       The aggregate liability of the Vendor under
Clause 7 (Indemnities), the Warranties and the Tax Deed shall not exceed
£12,500,000 (twelve million and five hundred thousand pounds sterling).

10.3   Other general limitations       The Vendor shall have no liability in
respect of a claim under the Warranties:

  (a)   to the extent that the fact, matter or circumstance giving rise to the
claim was fairly disclosed in the Disclosure Letter or is apparent on the face
of the documents in the Data Room;     (b)   as regards any claim if and to the
extent that provision, reserve or note in respect thereof or of the event or
circumstance giving rise thereto has been made in the Accounts or the Management
Accounts or payment or discharge of the relevant matter has otherwise been taken
into account in the Accounts or the Management Accounts;     (c)   as regards
any claim if and to the extent that payment or discharge of the claim or
provision in respect of the claim or the event or circumstance giving rise
thereto has been taken into account in the determination of the Net Current
Asset Value as shown in the Completion Accounts;     (d)   in respect of any
claim which is contingent only, unless and until such contingent liability
becomes an actual liability;     (e)   as regards any claim to the extent of any
amount which is recovered from insurers;     (f)   as regards any claim if such
claim would not have arisen but for any act or omission carried out after the
date of this Agreement otherwise than in the ordinary course of

Page 12



--------------------------------------------------------------------------------



 



      business by the Purchaser, the Company or any other member of the
Purchaser’s Group or any other person connected with any of them or any of their
respective directors, employees or agents;     (g)   as regards any claim if
such claim would not have arisen but for a cessation after Completion of the
business or trade or any part thereof of the Purchaser or the Company or any
change in the nature of such business or trade or a sale or disposal of any
share or any interest in the Company after Completion;     (h)   as regards any
claim to the extent that such claim or liability arises or that the amount
thereof is increased as a result of any change after Completion in the
accounting reference date or in any of the accounting or actuarial or tax
reporting policies, bases or practices of the Company or the Purchaser; or    
(i)   to the extent that a breach of the Warranties also gives rise to a claim
under the Tax Deed and the Vendor has satisfied such claim or vice versa.

10.4   Third party recovery

10.4.1   Where the Purchaser or the Company is at any time entitled to recover
from some other person (including without limitation any government authority or
under any policy of insurance) any sum in respect of any matter giving rise to a
claim under this Agreement or under any document ancillary to this Agreement or
thereto other than a claim in relation to Taxation:

  (a)   the Purchaser shall, and shall procure that the Company shall, undertake
and exhaust all necessary steps to enforce such recovery before taking
proceedings against the Vendor and, in the event that the Purchaser or the
Company shall recover any amount from such other person, the amount of the claim
against the Vendor shall be reduced by the amount recovered less all reasonable
costs, charges and expenses incurred by the Purchaser or the Company in
recovering that sum from such other person; or     (b)   at the Vendor’s option,
subject to the Vendor having settled the relevant claim against the Vendor and
subject to the Vendor indemnifying the Purchaser and the Company to their
reasonable satisfaction in relation thereto, the Purchaser shall, or shall
procure that the Company shall, for a nominal consideration assign to the Vendor
the benefit of the rights of recovery, reimbursement or refund which the
Purchaser or the Company has against such other person in respect of the matter
giving rise to the relevant claim.

10.4.2   If at any time the Vendor pays to the Purchaser or the Company an
amount pursuant to a claim under this Agreement or any document ancillary hereto
(other than a claim in relation to Taxation) and the Purchaser or the Company
subsequently becomes entitled to recover from any other person (including
without limitation any government authority or under any policy of insurance)
any sum in respect of any matter giving rise to such claim:

  (a)   the Purchaser shall, and shall procure that the Company shall, undertake
all necessary steps to enforce such recovery, and shall forthwith pay to the
Vendor so much of the amount paid to the Purchaser or the Company as does not
exceed the sum recovered from such other person less all reasonable costs,
charges and expenses incurred by the Purchaser or the Company in recovering that
sum from such other person; or     (b)   at the Vendor’s option, subject to the
Vendor indemnifying the Purchaser and the Company to their reasonable
satisfaction in relation thereto, the Purchaser shall, or shall procure that the
Company shall, for a nominal consideration assign to the Vendor the benefit of
the rights of recovery, reimbursement or refund which the Purchaser or the
Company has against such other person in respect of the matter giving rise to
the relevant claim.

Page 13



--------------------------------------------------------------------------------



 



10.4.3   The Purchaser shall, or shall procure the Company shall, keep the
Vendor fully and promptly informed of any actual or prospective right of
recovery from any third party as referred to in Clause 10.4.1 or 10.4.2 above.  
10.5   Conduct of disputes   10.5.1   If the Purchaser or the Company become
aware of any claim, action or demand against either of them, or of any
circumstance which may give rise to any claim, action or demand against either
of them, and which may give rise to a claim under this Agreement (other than a
claim under the Tax Warranties or Tax Deed to which paragraph 4 of the Tax Deed
shall apply), the Purchaser shall forthwith give written notice (including
reasonable particulars of such claim or circumstance) to the Vendor and the
Purchaser shall and shall procure that the Company (if relevant) shall:

  (a)   not knowingly make any admission of liability, or any agreement or
compromise with any person body or authority in relation thereto without the
prior written agreement of the Vendor which shall not be unreasonably withheld
or delayed;     (b)   give the Vendor and its professional advisers reasonable
access to the premises and personnel of the Purchaser and the Company, as the
case may be, and to any relevant assets, accounts, documents and records within
the control of the Purchaser or the Company to enable the Vendor and its
professional advisers to examine such assets, accounts, documents and records
and take photographs or photocopies thereof at its own expense in order to
appraise themselves of all facts, matters and information relevant to the claim,
action or demand against the Purchaser or the Company;     (c)   subject to the
Vendor having provided the Purchaser or the Company (as appropriate) with such
indemnity therefor as the Purchaser or the Company may reasonably require in
relation thereto, permit the Vendor in the name of the Purchaser or the Company
(as appropriate) to appoint such professional advisers and to take such action
as the Vendor may consider reasonably necessary or desirable to avoid, dispute,
resist, appeal, compromise or defend the claim, action or demand and any
adjudication in respect thereof subject only to consulting the Purchaser or the
Company (as appropriate), prior to taking any such action; and     (d)   at the
option of the Vendor, afford the Vendor the opportunity to take such steps to
remedy or avert such claim or circumstance as the Vendor may require,

    Provided that the Purchaser shall not be required to take nor shall the
Vendor take any action which in the Purchaser’s reasonable opinion would
materially adversely affect the goodwill or standing of the Purchaser or the
Company or damage the reputation of any brand of either of them.   10.6  
Opportunity to remedy breach       A breach of any Warranty which is capable of
remedy shall not entitle the Purchaser to compensation or damages unless the
Vendor is given written notice of the breach by the Purchaser and such breach is
not remedied by the Vendor at no cost to the Purchaser or the Company within
thirty (30) days after the date on which notice is served on the Vendor. If such
breach has not been remedied within that 30 day period, then the date on which
notice of a claim in respect of that breach shall be deemed to have been given
to the Vendor for the purposes of Clause 9.1(a) above shall be the date on which
notice was given under this Clause, provided that such notice satisfies the
other requirements of Clause 9.1(a) above when so given.   10.7   Purchaser’s
knowledge       The Purchaser represents and confirms to the Vendor that as at
the date of this Agreement, having made enquiry of the Purchaser’s Solicitors
and its other advisors, neither the

Page 14



--------------------------------------------------------------------------------



 



    Purchaser nor any director of the Purchaser is aware of any fact, matter or
circumstance which:

  (a)   constitutes a breach of the Warranties; or     (b)   gives rise to a
claim under the Tax Deed or any specific indemnity in this Agreement.

    To the extent that the Purchaser is so aware no claim may be made under the
Warranties or Tax Deed under this Agreement in respect of such fact, matter or
circumstance.

10.8   Exceptions to limitations       Nothing in this Clause 10 shall have the
effect of limiting or restricting any liability of the Vendor in respect of a
claim under the Warranties or the Tax Deed arising as a result of any fraud or
wilful concealment.   10.9   General   10.9.1   After Completion the Purchaser
shall have no right of rescission or right to terminate this Agreement and,
accordingly, the Purchaser waives all and any rights of rescission or
termination it may have in respect of any such matter (howsoever arising or
deemed to arise).   10.9.2   The Purchaser shall not be entitled to claim for
any punitive, indirect or consequential loss in respect of any claim.   10.9.3  
Without prejudice to any other provision in this Agreement for the protection of
the Vendor the Purchaser shall and shall procure that the Company shall take all
reasonable steps to mitigate any loss which is or may be the subject of any
claim under this Agreement.   10.9.4   The amount of any payment made by the
Vendor to the Purchaser in respect of any claim under the Warranties or the Tax
Deed shall be deemed a reduction pound for pound in the Consideration.   10.9.5
  The Vendor shall not be liable for any claim under the Warranties or the Tax
Deed if the Purchaser fails in a material respect to act in accordance with this
Clause 10 in connection with the matter giving rise to such claim unless and to
the extent that, in the absence of the failure, the Purchaser would still have
had such a claim.   11   Employees   11.1   Transfer of Employees       The
Vendor, the Purchaser and the Company acknowledge that the transfer of the
Employees from the Vendor or any other member of the Vendor’s Group with whom
such Employees have their contract of employment prior to Completion (the
Employing Company) to the Company (the Employee Transfer) may be one to which
the Employment Regulations apply. Accordingly, prior to Completion, the
contracts of employment of the Employees shall have effect as if originally made
between the Employees and the Company and the Vendor hereby confirms that
letters have been sent to the Employees by their respective employers confirming
that their employment will transfer to the Company with effect from a date not
later than 23 February 2006.   11.2   Purchaser’s Warranty of complete
Employment Information       The Purchaser has provided to the Vendor such
information as the Vendor has requested so as to enable the Vendor to comply
with the obligations of the Vendor to inform and consult with the Employees
pursuant to the Employment Regulations. The Purchaser has informed the Vendor of
all such measures (if any) within the meaning of the Employment Regulations
which the Purchaser presently intends to take in respect of the Employees.

Page 15



--------------------------------------------------------------------------------



 



11.3   Consultation       The Vendor shall procure that the information and
consultation requirements set out in Regulation 10 of the Employment Regulations
are met to the extent to which the Vendor is able considering always the extent
to which the Purchaser has provided full information to the Vendor (as set out
at 11.2 above) including all information in respect of any measures within the
meaning of the Employment Regulations which the Purchaser intends to take in
respect of the Employees.   11.4   Indemnity by Vendor       The Vendor shall
indemnify the Purchaser and each other member of the Purchaser’s Group against
all liabilities, losses, charges, costs, expenses, penalties, claims, demands
and reasonable legal and other professional fees and costs whatsoever directly
or indirectly in connection with the Employees arising from the Employee
Transfer including any failure to comply with any duty to inform or consult
trade union and/or employee representatives under the Employment Regulations in
connection with the Employee Transfer provided always that this indemnity does
not extend to liabilities, losses, charges, costs, expenses, penalties, claims,
demands and legal and other professional fees and costs:

  (a)   to the extent that the same are caused by or contributed to by the
Purchaser’s failure accurately and fully to supply employment information and/or
inform the Vendor of such measures it intends to take in respect of the
Employees for the purposes of consultation as set out at Clause 11.2 above;
and/or     (b)   to the extent that the same are caused by or contributed to by
any closure of or measures taken in relation to the Aberdeen and Bristol stores
or the matters set out in the “Amendment to and Extension of Agreed Term Sheet”
dated 15 February 2006 and more particularly item 6 of that document regarding
the Watford and Stirling stores; and/or     (c)   incurred as a result of the
Purchaser making any unauthorised approach to any supplier of the Company prior
to Completion, including, but not limited to, any approach to Streamline or
Keenpack.

11.5   Indemnity by Purchaser       Subject to provisions of Clause 11.4, the
Purchaser shall indemnify the Vendor and each other member of the Vendor’s Group
from and against all liabilities, losses, charges, costs, expenses, penalties,
claims, demands and reasonable legal and other professional fees and costs
whatsoever directly or indirectly arising in connection with the employment of
the Employees during the period beginning at the close of business on the
Completion Date.   11.6   Use of Office Space       The Vendor shall, following
Completion, provide the Purchaser with temporary office space and usual office
equipment for such space at their premises at 2, Fouberts Place, London, W1F 7PA
for a period of 7 days to accommodate 15 of employees.   12   Releases,
Indemnities and Acknowledgement   12.1   The Purchaser shall:

  (a)   as soon as reasonably practicable following Completion, procure the
release of each member of the Vendor’s Group from its obligations under all
guarantees, indemnities and other contingent liabilities given or assumed by it
in respect of liabilities of the Company to third parties including without
limitation the guarantees in respect of the Company’s Milton Keynes and
Sheffield lease obligations (the Guarantees); and

Page 16



--------------------------------------------------------------------------------



 



  (b)   pending the grant of such release, indemnify and keep indemnified the
Vendor and each other member of the Vendor’s Group against any liabilities,
costs, damages and expenses (of whatsoever nature and howsoever arising) under
the Guarantees or which may be incurred in relation to the Guarantees.

12.2   The Vendor acknowledges and accepts that it shall have full liability and
that the Company shall have no liability under the contractual arrangements with
Li & Fung whether entered into prior to or after Completion other than those
arising specifically in relation to purchase orders placed with Li & Fung for
goods supplied or to be supplied for the sole benefit of the Company.   13  
Restrictions on Vendor’s business activities   13.1   Vendor’s covenants      
The Vendor covenants with the Purchaser that the Vendor shall not, and shall
procure that no other member of the Vendor’s Group shall, whether alone or
jointly with or on behalf of any other person at any time during the Restricted
Period carry on or be engaged or interested in any Restricted Business within
the Restricted Area (except as the holder of shares in a company whose shares
are publicly traded and which confer not more than 5% of the votes which can
generally be cast at a general meeting of such company) provided that the
foregoing shall not limit the Vendor from the sale of plush toys that do not
fall into the definition of Restricted Business.   13.2   Acquisitions      
Nothing in Clause 13.1 shall prevent any member of the Vendor’s Group from
acquiring (whether by private treaty, public offer or otherwise howsoever) any
other company or business which carries on any Restricted Business provided that
such Restricted Business accounts for less than 20% of the annual turnover of
the company or business so acquired.   13.3   Undertakings separate       Each
covenant in this Clause 13 shall be construed as a separate covenant. If one or
more of the covenants is held to be void or unenforceable, the validity of the
remaining covenants shall not be affected.   14   Maintenance and availability
of records   14.1.1   The Purchaser shall promptly on demand by the Vendor
provide, or procure that the Company and its subsidiaries or affiliates from
time to time provide, to the Vendor or its duly authorised agents such working
papers, ledgers, accounts, records and other documents in relation to the
Company as the Vendor may deem reasonably necessary to enable the Vendor or any
other company that is a member of or is connected or in any way associated with
any group of companies to which the Vendor belongs or may belong (a Vendor
Associated Company) to complete and file any tax or customs or excise or similar
returns or reports, to carry out any tax audit or other proceeding or otherwise
to fulfil any requirements of any law or regulation binding on the Vendor or any
Associated Company.   14.1.2   The Vendor shall promptly on demand by the
Purchaser provide to the Purchaser or its duly authorised agents such working
papers, ledgers, accounts, records and other documents as the Purchaser may deem
reasonably necessary to enable the Purchaser or any other company that is a
member of or is connected or in any way associated with any group of companies
to which Purchaser belongs or may belong (a Purchaser Associated Company) to
complete and file any tax or customs or excise or similar returns or reports (in
particular any SEC filings), to carry out any audit or other proceeding or
otherwise to fulfil any requirements of any law or regulation binding on the
Purchaser or any Purchaser Associated Company.

Page 17



--------------------------------------------------------------------------------



 



14.1.3   The Purchaser agrees that it will, and will procure that the Company
and its subsidiaries and affiliates from time to time will, retain and maintain
all such working papers, ledgers, accounts, records and other documents for all
years and periods ending on or before or current at Completion for a period of
not less than 10 years.   15   Confidentiality   15.1   Duty of confidentiality
      Save as provided by Clause 15.3 each Party shall, and shall procure that
any person connected with it and its officers and employees shall, keep
confidential and not disclose to any person any Confidential Information.   15.2
  Confidential Business Information       Save as permitted by Clause 15.3 the
Vendor covenants with the Purchaser that the Vendor shall not, and shall procure
that no person connected with and no director, officer or employee of that
Vendor shall, make use of or disclose to any person any Confidential Business
Information.   15.3   Permitted disclosures       A Party may disclose or permit
the disclosure of Confidential Information and the Vendor may disclose or permit
the disclosure of Confidential Business Information:

  (a)   to its directors, officers, employees, sub-contractors, agents, legal or
other professional advisers, to the extent necessary to enable it or them to
perform or cause to be performed or to enforce any of its rights or obligations
under this Agreement;     (b)   when required to do so by law or by or pursuant
to the rules or any order of any court, tribunal or agency of competent
jurisdiction;     (c)   to the extent that the Confidential Information or
Confidential Business Information has become publicly available or generally
known to the public at the time of such disclosure otherwise than as a result of
a breach of this Clause 15;     (d)   to a relevant Tax Authority to the extent
required for the proper management of the taxation affairs of that party, any of
its holding companies or any subsidiary of any of the foregoing;     (e)   if
such disclosure is expressly permitted by some other provision of this Agreement
or the Tax Deed or if the other Parties or (in the case of Confidential Business
Information) the Purchaser has or have given prior written approval to the
disclosure;     (f)   when required by any securities exchange, regulatory or
governmental body having jurisdiction over the Party seeking to make disclosure,
including the United Kingdom Financial Services Authority, the Icelandic Stock
Exchange, the New York Stock Exchange and NASDAQ, whether or not the requirement
for disclosure has the force of law.

15.4   Consultation       If a Party is required to disclose Confidential
Information or Confidential Business Information in a manner permitted by Clause
15.3(b) or 15.3(f) that Party shall to the extent such consultation is
practicable and permitted by the relevant law, rule, order, exchange or body:

  (a)   provide the other Parties with advance notice of the requirement and a
copy of the information to be disclosed; and

Page 18



--------------------------------------------------------------------------------



 



  (b)   permit the other Parties to make representations in relation to it; and
    (c)   at the expense of and subject to being indemnified to its satisfaction
by the other Parties give the other Parties who would be affected by the
disclosure a reasonable opportunity to seek an appropriate remedy to prevent
such disclosure and co-operate fully (including if necessary joining in legal
proceedings) with another Party.

15.5   Continuance of obligations       The obligations in this Clause 15 shall
continue to apply after Completion or termination of this Agreement without
limit in time.   16   Announcements   16.1   Restrictions       Except as
provided in Clause 16.2, a Party shall not make (and shall procure that no
person connected with it nor any of its directors, officers or employees shall
make) any public announcement concerning the subject matter of this Agreement
without the prior written approval of the other Parties.   16.2   Permitted
announcements       A Party may make a public announcement concerning the
subject matter of this Agreement if required by:

  (a)   law or by or pursuant to the rules or any order of any court, tribunal
or agency of competent jurisdiction; or     (b)   any securities exchange,
regulatory or governmental body having jurisdiction over it including the United
Kingdom Financial Services Authority, the Icelandic Stock Exchange, the New York
Stock Exchange and NASDAQ, whether or not the requirement for announcement has
the force of law.

16.3   Prior consultation on announcements       If a Party is required to make
a public announcement in a manner permitted by Clause 16.2 that Party shall to
the extent practicable and permitted by the relevant law, rule, order, exchange
or body:

  (a)   provide the other Parties with advance notice of the requirement and a
copy of the announcement to be made;     (b)   permit the other Parties to make
representations in relation to it; and     (c)   at the expense of and subject
to being indemnified to its satisfaction by the other Parties give the other
Parties a reasonable opportunity to seek an appropriate remedy to prevent such
announcement and co-operate fully (including if necessary joining in legal
proceedings) with another Party.

16.4   Continuance of obligations       The obligations in this Clause 16 shall
continue to apply after Completion or termination of this Agreement without
limit in time.

Page 19



--------------------------------------------------------------------------------



 



17   Costs and expenses   17.1   Each party responsible for its own costs      
Each Party will be responsible for its own costs and expenses in relation to the
negotiation, preparation, execution and implementation of this Agreement and all
documents ancillary to it.   18   Payments   18.1   No deduction       All sums
payable to the Purchaser pursuant to this Agreement shall be paid without
deduction, withholding, set off or counterclaim.   19   Assignment   19.1   Each
of the Purchaser and the Company (as the case may be) shall be entitled to
assign or transfer its rights and benefits (but not its obligations) under this
Agreement or any document ancillary to this Agreement to any purchaser of the
Shares or of the Business (as the same shall be carried on at the date of such
sale) provided that the liability of the Vendor hereunder and under the Tax Deed
and any document ancillary to this Agreement shall not be increased as a result
of or in connection with such assignment or transfer or by the holding or
enforcement of such rights and benefits by any such purchaser.   19.2   The
Vendor shall be entitled to assign or transfer its rights and benefits (but not
its obligations) under this Agreement or any document ancillary to this
Agreement to any third party provided that the liability of the Purchaser
hereunder shall not be increased as a result of or in connection with such
assignment or transfer or by the holding or enforcement of such rights and
benefits by any such third party.   19.3   Save as expressly permitted pursuant
to this Clause, neither the Vendor, the Purchaser, nor the Company may assign or
transfer any of its rights or benefits under this Agreement or any document
ancillary to this Agreement.   20   Remedies and waivers   20.1   No waiver or
discharge       No breach by any Party of any provision of this Agreement shall
be waived or discharged except with the express written consent of the other
Parties.   20.2   Effect of failure or delay       No failure or delay by any
Party in exercising any right, power or privilege under this Agreement shall
operate as a waiver of that right, power or privilege and no single or partial
exercise by any Party of any right, power or privilege shall preclude any
further exercise of that right, power or privilege or the exercise of any other
right, power or privilege.   20.3   Rights and remedies cumulative       The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights and remedies provided by law or otherwise.   20.4   Third party
rights       The Parties intend that the provisions of Clause 11 (The Employees)
shall be enforceable by each member of the Vendor’s Group, but the Parties do
not intend that any other term of this

Page 20



--------------------------------------------------------------------------------



 



    Agreement shall be enforceable solely by virtue of the Contracts (Rights of
Third Parties) Act 1999 by any person who is not a party to this Agreement.   21
  Further assurance   21.1   Further assurance       Each Party shall after
Completion from time to time at the expense of the requesting Party execute and
do (or procure the execution and doing of) all such deeds, documents, acts and
things as any other Party shall reasonably require on or after Completion for
carrying into effect the terms of this Agreement.   22   Entire agreement   22.1
  In this Clause Representation means a representation, statement, assurance,
covenant, undertaking, indemnity, guarantee or commitment (whether contractual
or otherwise).   22.2   This Agreement and each document referred to in it
constitutes the entire agreement and supersedes any previous agreements between
the Parties relating to the subject matter of this Agreement.   22.3   In
entering into this Agreement, the Purchaser acknowledges and represents that it
has not relied on or been induced to enter into this Agreement by a
Representation given by the Company, the Vendor, any other member of the
Vendor’s Group or any advisor to the Vendor or any other party other than the
Warranties or otherwise as set out in this Agreement or in any document referred
to in this Agreement.   22.4   In entering into this Agreement, the Vendor
acknowledges and represents that it has not relied on or been induced to enter
into this Agreement by any representation given by the Company, the Purchaser,
any other member of the Purchaser’s Group or any advisor to the Purchaser or any
other party.   22.5   In relation to the subject matter of this Agreement, the
Vendor is not liable to the Purchaser for a Representation that is not set out
in this Agreement or in any document referred to in this Agreement.   23  
Counterparts   23.1   Number and effectiveness of counterparts       This
Agreement may be executed in any number of counterparts. Any Party may enter
into this Agreement by executing any counterpart but this Agreement shall not be
effective until each Party has executed at least one counterpart.   23.2   One
instrument       Each counterpart shall constitute an original of this Agreement
but all the counterparts together constitute the same instrument.

Page 21



--------------------------------------------------------------------------------



 



24   Notices   24.1   This Clause 24 shall not apply for service and receipt of
documents for the purposes of legal proceedings. Service and Receipt of
documents for the purposes of legal proceedings shall be governed by Clause 25
in conjunction with the relevant rules of Court.   24.2   Service       Any
notice or other communication to be given under this Agreement shall be in
writing and shall be delivered by hand, sent by prepaid first class recorded
delivery or registered post, (or registered airmail in the case of an address
outside the United Kingdom), or shall be transmitted by fax, and shall be
addressed to the Party to be served at the address or fax number specified
below:

  (a)   The Vendor         188-196 Regent Street, London W1R 6BT        
Attention: Nick Mather
Fax number: +44 (0)20 7479 7319     (b)   The Purchaser         Build-A-Bear
Workshop, Inc
1954 Innerbelt Business Center, St Louis, Missouri, 63114-5760 USA
        Attention: General Counsel
Fax number: 314-423-8188     (c)   The Company         Build-A-Bear Workshop,
Inc
1954 Innerbelt Business Center, St Louis, Missouri, 63114-5760 USA        
Attention: General Counsel
Fax number: 314-423-8188

    or to such other address in the same jurisdiction as a Party may notify to
the other Parties in writing as being its address for such purpose.

24.3   Receipt       Any notice or communication delivered by hand shall be
deemed to have been received at the time of delivery, any notice or
communication sent by post shall be deemed to have been received on the second
business day (for inland mail) or the fifth business day (for overseas mail)
after the date of posting, and any notice or communication transmitted by fax
shall be deemed to have been received on the business day following the date of
transmission.   25   Governing law and jurisdiction   25.1   English law      
This Agreement shall be governed by and construed in accordance with English
law.   25.2   Jurisdiction       The Parties irrevocably agree that the English
courts shall have exclusive jurisdiction to determine any dispute arising out of
or in connection with this Agreement.

Page 22



--------------------------------------------------------------------------------



 



25.3   Address for service       The Purchaser’s address for service under this
Clause 25 is c/o the Purchaser’s Solicitors at the address stated in Clause 1.
Items served at this address must be marked for the personal attention of
Anthony Fiducia. The Vendor’s address for service under this Clause 25 is that
stated in Clause 24.1(a) or such other address so may be notified to the
Purchaser in writing in accordance with Clause 24.   25.4   Agreed method of
service       Any claim form, application notice, judgment, orders or other
notice of legal process relating to this Agreement may be served on a Party by
posting it by pre-paid first class recorded delivery post to that Party’s
address for service specified in this Clause, or to such other address for
service within England as may be notified in accordance with Clause 24 to the
Party effecting service.

As witness the hands of the duly authorised representatives of the Parties
hereto the day and year first above written

Page 23



--------------------------------------------------------------------------------



 



Schedule 1 — Particulars of the Company and the Subsidiary

         
1
  Particulars of the Company    
 
       
 
  Date of incorporation:   14 July 2000 
 
       
 
  Place of registration:   England and Wales
 
       
 
  Company registration number:   04036762 
 
       
 
  Registered office:   188-196 Regent Street
 
      London
 
      W1R 6BT 
 
       
 
  Authorised share capital:   12,211,556 ordinary shares of £1 each
 
       
 
  Issued share capital:   12,211,556 ordinary shares of £1 each
 
       
 
  Accounting reference date:   25 March 
 
       
 
  Names and addresses of directors:   Nicholas Mather
 
      Newells House
 
      Newells Lane
 
      Cutmill
 
      Bosham
 
      West Sussex
 
      PO18 8PS 
 
       
 
      Katherine Anne Osborne
 
      7 Foster Close
 
      Cheshunt
 
      Waltham Cross
 
      Hertfordshire
 
      EN8 9RZ 
 
       
 
      Alasdair Dunn
 
      44 Welbeck Avenue
 
      Highfield
 
      Southampton
 
      Hampshire
 
      SO17 1SS 
 
       
 
  Name and address of secretary:   Alasdair Dunn
 
      44 Welbeck Avenue
 
      Highfield
 
      Southampton
 
      Hampshire
 
      SO17 1SS 
 
       
 
  Name and address of auditors:   KPMG LLP
 
       
 
  Names of subsidiaries (if any):   Hobbies and Models Limited

Page 24



--------------------------------------------------------------------------------



 



         
2
  Particulars of the Subsidiary    
 
       
 
  Date of incorporation:   11 April 1975 
 
       
 
  Place of registration:   England and Wales
 
       
 
  Company registration number:   01207167 
 
       
 
  Registered office:   188 -196 Regent Street
 
      London
 
      W1R 6BT
 
       
 
  Authorised share capital:   £114,800 
 
       
 
  Issued share capital:   74,000 A Ordinary Shares of £1 each
 
      26,000 B Ordinary Shares of £1 each
 
      1,480,000 C Ordinary Shares of £0.01 each
 
       
 
  Accounting reference date:   25 March 
 
       
 
  Names and addresses of directors:   Nicholas Mather
 
      Newells House
 
      Newells Lane
 
      Cutmill
 
      Bosham
 
      West Sussex
 
      PO18 8PS 
 
       
 
      Alisdair Dunn
 
      44 Welbeck Avenue
 
      Highfield
 
      Southampton
 
      Hampshire
 
      SO17 1SS 
 
       
 
  Name and address of secretary:   Nicholas Mather
 
      Newells House
 
      Newells Lane
 
      Cutmill
 
      Bosham
 
      West Sussex
 
      PO18 8PS 
 
       
 
  Names of subsidiaries (if any):   None 
 
       
 
  Mortgages and charges:   None 

Page 25



--------------------------------------------------------------------------------



 



Schedule 2 — Warranties
Part 1 — General warranties

1   Power to sell the Company   1.1   The Vendor has taken all necessary action
and has all requisite power and authority to enter into and perform this
agreement in accordance with its terms and the other documents referred to in
it.   1.2   This agreement and the other documents referred to in it constitute
(or shall constitute when executed) valid, legal and binding obligations on the
Vendor in the terms of the agreement and such other documents.   1.3  
Compliance with the terms of this agreement and the documents referred to in it
shall not breach or constitute a default under any agreement or instrument to
which the Vendor is a party or by which it is bound.

2   Shares in the Company and Subsidiary   2.1   The Shares constitute the whole
of the allotted and issued share capital of the Company and are fully paid.  
2.2   The Vendor is the sole legal and beneficial owner of the Shares.   2.3  
The Shares are free from all Encumbrances.   2.4   No right has been granted to
any person to require the Company to issue any share capital and no Encumbrance
has been created in favour of any person affecting any unissued shares or
debentures or other unissued securities of the Company.   2.5   No commitment
has been given to create an Encumbrance affecting the Shares (or any unissued
shares or debentures or other unissued securities of the Company) or for any of
them to issue any share capital and no person has claimed any rights in
connection with any of those things.   2.6   The Company:

  (a)   does not hold or beneficially owns, or has agreed to acquire, any
securities of any corporation save for the Subsidiary; or     (b)   has not
agreed to become a member of any partnership or other unincorporated
association, joint venture or consortium (other than recognised trade
associations); or     (c)   has not, outside its country of incorporation, any
branch or permanent establishment; or     (d)   has not allotted or issued any
securities that are convertible into shares.

2.7   The Company has not at any time:

  (a)   purchased, redeemed or repaid any of its own share capital; or     (b)  
given any financial assistance in connection with any acquisition of its share
capital or the share capital of its holding Company (as that expression is
defined in section 736 of the companies acts) as it would fall within sections
151 to 158 (inclusive) of the companies acts.

Page 26



--------------------------------------------------------------------------------



 



2.8   All dividends or distributions declared, made or paid by the Company have
been declared, made or paid in accordance with its memorandum, articles of
association, the applicable provisions of the Companies Acts and any agreements
or arrangements made with any third party regulating the payment of dividends
and distributions.   2.9   Save as disclosed in the Disclosure Letter, the
Subsidiary has no assets or liabilities and is dormant.

3   Constitutional and corporate documents   3.1   All statutory books and
registers of the Company have been properly kept in all material respects and no
notice or allegation that any of them is incorrect or should be rectified has
been received.       Information   3.2   All information contained in the
Disclosure Letter is true and accurate and not misleading.   3.3   The
particulars relating to the Company in this agreement are true and accurate and
not misleading.

4   Compliance with laws       So far as the Vendor is aware, the Company has at
all times conducted its business in accordance with all applicable laws and
regulations.

5   Licences and consents       The Company has all necessary licences,
consents, permits and authorities necessary to carry on its business in the
places and in the manner in which its business is now carried on, all of which
are valid and subsisting.

6   Insurance   6.1   Particulars of those insurance policies currently effected
by the Company and set out in the Disclosure Letter are not misleading.   6.2  
There are no material outstanding claims under, or in respect of the validity of
any of those policies and so far as the Vendor is aware, there are no
circumstances likely to give rise to any claim under any of those policies.  
6.3   All the insurance policies are in full force and effect, are not void or
voidable, and so far as the Vendor is aware, nothing has been done or not done
which could make any of them void or voidable and completion will not terminate,
or entitle any insurer to terminate, any such policy.

7   Power of attorney   7.1   There are no powers of attorney in force given by
the Company.   7.2   No person, as agent or otherwise, is entitled or authorised
to bind or commit the Company to any obligation not in the ordinary course of
the Company business.   7.3   The Disclosure Letter sets out details of all
persons who have authority to bind the Company in the ordinary course of
business.

Page 27



--------------------------------------------------------------------------------



 



8   Disputes and investigations   8.1   The Company:

  (a)   Is not engaged in any litigation, administrative, mediation or
arbitration proceedings or other proceedings or hearings before any statutory or
governmental body, department, board or agency (except for debt collection in
the normal course of business); or     (b)   Is not the subject of any
investigation, inquiry or enforcement proceedings by any governmental,
administrative or regulatory body.

8.2   No director of the Company is, to the extent that it relates to the
business of the Company, engaged in or subject to any of the matters mentioned
in paragraph 8.1(a) of this Schedule 2.   8.3   No such proceedings,
investigation or inquiry as are mentioned in paragraph 8.1(a) or paragraph
8.1(b) of this Schedule 2 have been threatened and so far as the Vendor is
aware, no such proceedings are pending and there are no circumstances likely to
give rise to any such proceedings.   8.4   The Company is not affected by any
existing or pending judgments or rulings and has not given any undertakings
arising from legal proceedings to a court, governmental agency, regulator or
third party.

9   Defective products and services   9.1   No proceedings have been served and
so far as the Vendor is aware none are pending or have been threatened against
the Company in which it is claimed that any products sold by the Company
concerned are defective, not appropriate for their intended use or have caused
bodily injury or material damage to any person or property when applied or used
as intended.   9.2   No proceedings have been served and so far as the Vendor is
aware there are no outstanding liabilities or claims pending or threatened
against the Company in respect of any services supplied by the Company for which
the Company is or may become liable and no dispute exists between the Company
and any of their respective customers.

10   Customers and suppliers   10.1   In the 12 months ending with the date of
this Agreement, the business of the Company has not been materially affected in
an adverse manner as a result of any one or more of the following things
happening to the Company:

  (a)   The loss of any of its customers or suppliers of significance; or    
(b)   A reduction in trade with its customers or in the extent to which it is
supplied by any of its suppliers; or     (c)   A change in the terms on which it
trades with or is supplied by any of its customers or suppliers.

11   Competition   11.1   The definition in this paragraph applies in this
agreement.       Competition Law: the national and directly effective
legislation of any jurisdiction which governs the conduct of companies or
individuals in relation to restrictive or other anti-competitive agreements or
practices (including, but not limited to, cartels, pricing, resale pricing,
market sharing, bid rigging, terms of trading, purchase or supply and joint
ventures),

Page 28



--------------------------------------------------------------------------------



 



    dominant or monopoly market positions (whether held individually or
collectively) and the control of acquisitions or mergers.   11.2   The Company
is not engaged in any agreement, arrangement, practice or conduct which amounts
to an infringement of the Competition Law of any jurisdiction in which the
Company conducts business and no director is engaged in any activity which would
be an offence or infringement under any such competition law.   11.3   The
Company is not the subject of any investigation, inquiry or proceedings by any
relevant government body, agency or authority in connection with any actual or
alleged infringement of the Competition Law of any jurisdiction in which the
Company conducts business.   11.4   No such investigation, inquiry or
proceedings as mentioned in paragraph 11.3 of this Schedule 2 have been
threatened or are pending and so far as the Vendor is aware there are no
circumstances likely to give rise to any such investigation, inquiry or
proceedings.   11.5   The Company is not affected by any existing or pending
decisions, judgments, orders or rulings of any relevant government body, agency
or authority responsible for enforcing the Competition Law of any jurisdiction
and the Company has not given any undertakings or commitments to such bodies
which affect the conduct of the business.   11.6   The Company is not in receipt
of any payment, guarantee, financial assistance or other aid from the government
or any state body which was not, but should have been, notified to the European
Commission under article 88 of the EC treaty for decision declaring such aid to
be compatible with the common market.

12   Contracts   12.1   The definition in this paragraph applies in this
agreement.       Material Contract: an agreement or arrangement to which the
Company is a party or is bound by and which is of material importance to the
business, profits or assets of the Company.   12.2   Except for the agreements
and arrangements disclosed, the Company is not a party to or subject to any
agreement or arrangement which:

  (a)   Is a Material Contract; or     (b)   Is of an unusual or exceptional
nature; or     (c)   Is not in the ordinary and usual course of business of the
Company; or     (d)   May be terminated as a result of any change of control of
the Company; or     (e)   Restricts the freedom of the Company to carry on the
whole or any part of its business in any part of the world in such manner as it
thinks fit; or     (f)   Involves agency or distributorship; or     (g)  
Involves partnership, joint venture, consortium, joint development, shareholders
or similar arrangements; or     (h)   Is incapable of complete performance in
accordance with its terms within six months after the date on which it was
entered into; or     (i)   Cannot be readily fulfilled or performed by the
Company on time and without undue or unusual expenditure of money and effort; or

Page 29



--------------------------------------------------------------------------------



 



  (j)   Involves or is likely to involve an aggregate consideration payable by
or to the Company in excess of £20,000; or     (k)   Requires the Company to pay
any commission, finders’ fee, royalty or the like; or     (l)   Is for the
supply of goods and/or services by or to the Company on terms under which
retrospective or future discounts, price reductions or other financial
incentives are given; or     (m)   Is not on arm’s length terms; or     (n)  
Provides for payments or other dealings in or calculated by reference to the
euro.

12.3   Each Material Contract is in full force and effect and binding on the
parties to it. The Company has not defaulted under or breached a Material
Contract and so far as the Vendor is aware no other party to a Material Contract
has defaulted under or in any material respect breached such a contract.   12.4
  No notice of termination of a Material Contract has been received or served by
the Company and there are no grounds for determination, rescission, avoidance,
repudiation or a material change in the terms of any such contract.

13   Transactions with the Vendor   13.1   There is no outstanding indebtedness
or other liability (actual or contingent) and no outstanding contract,
commitment or arrangement between the Company and any of the following:

  (a)   The Vendor or any member of the Vendor’s Group or person connected with
the Vendor; or     (b)   Any director of a member of the Vendor’s Group or any
person connected with such a member or director.

13.2   Neither the Vendor, nor any person connected with the Vendor, is entitled
to a claim of any nature against the Company or has assigned to any person the
benefit of a claim against the Company to which the Vendor or a person connected
with the Vendor would otherwise be entitled.

14   Finance and guarantees   14.1   The Company has no borrowings other than
Company Indebtedness.   14.2   Save for the Company Charges no guarantee,
mortgage, charge, pledge, lien, assignment or other security agreement or
arrangement has been given by or entered into by the Company or any third party
in respect of borrowings or other obligations of the Company.   14.3   The
Company does not have any outstanding loan capital, or has lent any money that
has not been repaid, and there are no debts owing to the Company other than
debts that have arisen in the normal course of business.   14.4   The Company
has not:

  (a)   Factored any of its debts or discounted any of its debts or engaged in
financing of a type which would not need to be shown or reflected in the
accounts; or     (b)   Waived any right of set-off it may have against any third
party.

Page 30



--------------------------------------------------------------------------------



 



14.5   No debt included in the Accounts or which has subsequently arisen in
favour of the Company has arisen otherwise than in the ordinary course of trade
of the Company.   14.6   No indebtedness of the Company is due and payable and
no security over any of the assets of the Company is now enforceable, whether by
virtue of the stated maturity date of the indebtedness having been reached or
otherwise. The Company has not received any notice whose terms have not been
fully complied with and/or carried out from any creditor requiring any payment
to be made and/or intimating the enforcement of any security which it may hold
over the assets of the Company.   14.7   The Company has not given or entered
into any guarantee, mortgage, charge, pledge, lien, assignment or other security
agreement or arrangement or is responsible for the indebtedness, or for the
default in the performance of any obligation, of any other person.   14.8   The
Company is not subject to any arrangement for receipt or repayment of any grant,
subsidy or financial assistance from any government department or other body.

15   Insolvency   15.1   The Company:

  (a)   is not insolvent or unable to pay its debts within the meaning of the
Insolvency Act 1986 or any other insolvency legislation applicable to the
Company concerned; and     (b)   Has not stopped paying its debts as they fall
due.

15.2   No step has been taken to initiate any process by or under which the
ability of the creditors of the Company to take any action to enforce their
debts is suspended, restricted or prevented or a person is appointed to manage
the affairs, business and assets of the Company.   15.3   In relation to the
Company:

  (a)   No administrator has been appointed;     (b)   No documents have been
filed with the court for the appointment of an administrator; and     (c)   No
notice of an intention to appoint an administrator has been given by the
Company, its directors or by a qualifying floating charge holder (as defined in
paragraph 14 of schedule bi to the Insolvency Act 1986).

15.4   No process has been initiated which could lead to the Company being
dissolved and its assets being distributed among the Company’s creditors,
shareholders or other contributors.   15.5   No distress, execution or other
process has been levied on an asset of the Company.

16   Assets   16.1   The Company is the full legal and beneficial owner without
encumbrance of, and has good and marketable title to and has possession and
control of all the assets included in the Accounts, any assets acquired since
the Accounts Date and all other assets used by the Company, except for those
disposed of since the Accounts Date in the normal course of business.   16.2  
The Purchaser’s acquisition of the Shares and entry into this Agreement shall
afford it all rights and assets both tangible and intangible sufficient to
enable the Company to conduct the Business hereafter in the manner in which it
has been conducted immediately prior to Completion.

Page 31



--------------------------------------------------------------------------------



 



17   Condition of plant and equipment and stock in trade       The
stock-in-trade of the Company is in good condition and is capable of being sold
by the Company in the ordinary course of its business in accordance with its
current price list without discount, rebate or allowance to a buyer save for
promotional discounting in the ordinary course.

18   Environmental   18.1   The definitions in this paragraph apply in this
agreement.       Hazardous Substances means any natural or artificial substance
(whether solid, liquid or gas and whether alone or in combination with any other
substance or radiation), capable of causing harm to any human or other living
organism or the Environment.       Environment means air, water and land, all
living organisms and natural or man-made structures.       Environmental Law
means any law in so far as it relates to Environmental Matters.      
Environmental Matters means the protection of human health, the protection and
condition of the Environment, the condition of the workplace, the generation,
transportation, storage, treatment, emission, deposit and disposal of any
Hazardous Substance or Waste.       Waste means all waste, including any
unwanted or surplus substance irrespective of whether it is capable of being
recycled or recovered or has any value.   18.2   All permits, consents and
licences required or issued under Environmental Law which are necessary for
carrying on the Business are in full force and effect and have been complied
with and so far as the Vendor is aware there are no circumstances (including,
but not limited to, the sale of the Shares to the Purchaser) likely to give rise
to the modification, suspension or revocation of or lead to the imposition of
unusual or onerous conditions on, or to prejudice the renewal of any of those
permits, consents or licences.   18.3   So far as the Vendor is aware, the
Company has at all times complied with all Environmental Laws in all material
respects.   18.4   No proceeding or action relating to Environmental Law has
been taken, is so far as the Vendor is aware pending or threatened against the
Company or any employees, directors or officers of the Company by any competent
authority or any other person.

19   Intellectual Property Rights   19.1   Complete and accurate particulars are
set out in Part 2 of Schedule 4 of all registered Intellectual Property Rights
(including applications for such rights) owned by the Company.   19.2   The Data
Room contains particulars of material licences, agreements, authorisations and
permissions granted in writing under which:

  (a)   the Company uses or exploits Intellectual Property Rights owned by any
third party; or     (b)   the Company has licensed or agreed to license
Intellectual Property Rights to, or otherwise permitted the use of any
Intellectual Property Rights by, any third party.

Page 32



--------------------------------------------------------------------------------



 



19.3   Except as referred to in the immediately preceding sub-paragraph, the
Company is the sole legal and beneficial owner of (or applicant for) the
Intellectual Property Rights set out in Part 2 of Schedule 4, free from all
Encumbrance.   19.4   The Company does not require any Intellectual Property
Rights other than those set out in Schedule 4 in order to carry out its
activities.   19.5   The Intellectual Property Rights set out in Part 2 of
Schedule 4 are, so far as the Vendor is aware, subsisting and so far as the
Vendor is aware nothing has been done or not been done as a result of which any
of them has ceased to be subsisting. In particular:

  (a)   all application and renewal fees for the maintenance or protection of
such rights have been paid on time;     (b)   so far as the Vendor is aware all
material confidential information (including know-how and trade secrets) owned
or used by the Company has been kept confidential and has not been disclosed to
third parties (other than parties who have signed written confidentiality
undertakings in respect of such information, details of which are set out in the
Disclosure Letter);     (c)   no mark, trade name or domain name identical or
similar to any of the Intellectual Property Rights set out in Part 2 of
Schedule 4 has been registered, or so far as the Vendor is aware is being used
by any person in the same or a similar business to that of the Company, in any
country in which the Company has registered or is using that mark, trade name or
domain name; and     (d)   so far as the Vendor is aware there are and have been
no claims, challenges, disputes or proceedings, pending or threatened, in
relation to the ownership or use of such rights.

19.6   So far as the Vendor is aware there has been no infringement by any third
party of any Intellectual Property Right set out in Part 2 of Schedule 4, nor
any third party breach of confidence or passing off in relation to the business
and assets of the Company and no such infringement, breach of confidence or
passing off is, so far as the Vendor is aware, current or anticipated.   19.7  
The activities of the Company have neither:

  (a)   infringed the Intellectual Property Rights of any third party; nor    
(b)   constituted any breach of confidence or passing off in relation to any
third party, in either case in any country in which the Company is trading.

19.8   A Change of Control of the Company will not result in the termination of,
or have a material affect on any of the Intellectual Property Rights set out in
Schedule 4.   20   Information technology   20.1   The definitions in this
paragraph apply in this Agreement.       IT System: all computer hardware
(including network and telecommunications equipment) and software (including
associated preparatory materials, user manuals and other related documentation)
owned, used, leased or licensed by or to the Company located at the Property
through which the Business is carried on together with the SAGE franchise system
software and related server wheresoever situate.

Page 33



--------------------------------------------------------------------------------



 



20.2   The IT System has been properly maintained, is in good working order and
is sufficient for the purposes of the Business as currently carried on by the
Vendor.   20.3   The Company is the registered owner of the domain name
utilising the name Bear Factory. So far as the Vendor is aware, the Company owns
or has sufficient licences to use the Intellectual Property in the software code
relating to the operation of the associated website.   21   Employees, etc.  
21.1   Particulars of Employees       The particulars of all Employees annexed
to the Disclosure Letter show the name of the relevant Vendor Group Company that
employs them, the job title, date of commencement of employment, type of
contract (whether full or part-time or other) and date of birth of every
Employee.   21.2   Remuneration and benefits       The particulars annexed to
the Disclosure Letter show all remuneration and other benefits:

  (a)   actually provided; and     (b)   which the Company is bound to provide
(whether now or in the future);         to each Employee.

21.3   Notice periods       The terms of employment of all Employees are such
that their employment may be terminated by not more than three months’ notice
given at any time without liability for any payment including by way of
compensation or damages (except for unfair dismissal or a statutory redundancy
payment).   21.4   Changes since the Accounts Date       Since the Accounts Date
the Company has not made any changes to the emoluments or benefits of or any
bonus to any of their respective Employees and the Company is under no
obligation to make any such changes with or without retrospective operation.  
21.5   Claims by Employees       No past or present Employee (or any employee of
a predecessor in business) has any claim or right of action against the Company
including (but not limited to) any claim:

  (a)   in respect of any accident or injury which is not fully covered by
insurance; or     (b)   for breach of any contract of service or for services;
or     (c)   for loss of office or arising out of or connected with the
termination of his office or employment; or     (d)   under any legislation
applying in England and Wales affecting contractual or other relations between
employers and their employees or workers, including but not limited to any
legislation and any amendment, extension or re-enactment of such legislation and
so far as the Vendor is aware any claim arising under European treaty provisions
or directives         and no event or inaction has occurred which could or might
give rise to any such claim of which the Company is aware.

Page 34



--------------------------------------------------------------------------------



 



21.6   Miscellaneous   21.6.1   Every Employee who requires a work permit to
work in the United Kingdom has a current work permit or other permission and all
necessary permission to remain in the United Kingdom.   21.6.2   The acquisition
of the Shares by the Purchaser will not enable any Employee to terminate his/her
employment or receive any payment or other benefit.   21.6.3   Neither the
Vendor nor the Company is involved in any industrial or trade dispute or
negotiation regarding a claim with any trade union, group or organisation of
employees or their representatives representing Employees and so far as the
Vendor is aware there is nothing likely to give rise to such a dispute or claim
other than the Employee Transfer.   21.6.4   No subject access requests made to
the Vendor or the Company by Employees are outstanding and the Vendor and the
Company have complied in all material respects with the provisions of the Data
Protection Act 1998 in respect of all personal data held or processed by them
relating to the Employees.   21.6.5   Neither the Vendor nor the Company will
seek to procure that an Employee ceases to work for the Company (whether by
resignation or otherwise).   21.6.6   There are no sums owing to or from any
Employee other than reimbursement of expenses, wages for the current salary
period and holiday pay for the current holiday year.   21.6.7   Neither the
Vendor nor the Company has offered, promised or agreed to any future variation
in the employment contract of any Employee.   21.6.8   In respect of each
Employee, the Vendor and the Company have:

  (a)   performed all obligations and duties they are required to perform (and
settled all outstanding claims), whether arising under contract, statute, at
common law or in equity or so far as the Vendor is aware under any treaties
including the EC Treaty or laws of the European Community or otherwise; and    
(b)   complied with the terms of any relevant agreement or arrangement with any
trade union, employee representative or body of employees or their
representatives (whether binding or not); and     (c)   maintained adequate,
suitable and up to date records.

22   Pensions   22.1   Particulars   22.1.1   The Vendor’s Group Personal
Pension Scheme operated by Scottish Equitable (Pension Scheme) is the only
arrangement (other than the State benefits system) under which the Employing
Company has any obligation to provide or contribute towards retirement and death
benefits in respect of the Employees and no proposal or announcement has been
made to any Employee about the introduction of any arrangement to provide such
benefits.   22.1.2   The Vendor has provided the Buyer with:

  (a)   a list of all Employees in respect of whom it contributes to the Pension
Scheme; and     (b)   details of the liability of the Employing Company to
contribute to the Pension Scheme in respect of those Employees.

22.1.3   All contributions for the period up to Completion due from the
Employing Company to the Pension Scheme in respect of Employees have been paid
and, apart from the liability to

Page 35



--------------------------------------------------------------------------------



 



    contribute referred to at paragraph 22.1.2, the Employing Company has no
liability to contribute to or in respect of the Pension Scheme in any respect.  
22.1.4   The Employing Company has facilitated access for the Employees who are
not members of the Pension Scheme to a designated stakeholder scheme as required
by Section 3 of the Welfare Reform and Pensions Act 1999.   22.1.5   No proposal
or announcement has been made to any Employee about the introduction,
continuance, increase or improvement of any pension, lump sum, death, ill
health, disability or accident benefit.   22.1.6   So far as the Vendor is
aware, no claims or complaints have been made or are pending or threatened in
relation to the Pension Scheme or in respect of the provision of (or failure to
provide) pension, lump sum, death, ill health, disability or accident benefits
in relation to any of the Employees and so far as the Vendor is aware there is
no fact or circumstance likely to give rise to such claims or complaints.   23  
Property   23.1   The definitions in this paragraph apply in this agreement.
 
Current Use: the use for each Leasehold Property as set out in the Leases.
 
Lease: the lease under which each Leasehold Property is held and ‘Leases’ shall
be construed accordingly.
 
Leasehold Properties: the leasehold Properties set out in Schedule 3 and
Leasehold Property means any one of them or part of parts of any one of them.
 
Previously-Owned Land and Buildings: land and buildings that have, at any time
before the date of this agreement, been owned (under whatever tenure) and/or
occupied and/or used by the Company, but which are either no longer owned,
occupied or used by the Company, or are owned, occupied or used by one of them
but pursuant to a different lease, licence, transfer or conveyance.
 
Planning Acts: the Town and Country Planning Act 1990; the Planning (Listed
Buildings and Conservation Areas) Act 1990; the Planning (Hazardous Substances)
Act 1990; the Planning (Consequential Provisions) Act 1990; the Planning and
Compensation Act 1991; the Planning and Compulsory Purchase Act 2004; and any
other legislation from time to time regulating the use or development of land.
 
Properties: the Leasehold Properties and Property means any one of them or any
part or parts of any one of them.
 
Property Statutes: the Public Health Acts; the Occupiers Liability Act 1957; the
Offices, Shops and Railway Premises Act 1963; the Health and Safety at Work etc.
Act 1974; the Control of Pollution Act 1974; the Occupiers Liability Act 1984;
the Environmental Protection Act 1990; the Construction (Design and Management)
Regulations 1994; the Environmental Protection Act 1995; the Disability
Discrimination Act 1995; the Control of Asbestos at Work Regulations 2002; and
all regulations, rules and delegated legislation under, or relating to, such
statutes.
 
Statutory Agreement: an agreement or undertaking entered into under Section 18
of the Public Health Act 1936; Section 52 of the Town and Country Planning Act
1971; Section 33 of the Local Government (Miscellaneous Provisions) Act 1982;
Section 106 of the Town and Country Planning Act 1990; Section 104 of the Water
Industry Act 1991; and any other legislation (later or earlier) similar to these
statutes.

Page 36



--------------------------------------------------------------------------------



 



23.2   The particulars of the Properties set out in Schedule 3 are true,
complete and accurate.   23.3   The Properties are the only land and buildings
owned, used or occupied by the Company.   23.4   So far as the Vendor is aware
the Company does not have any right of ownership, right of use, option, right of
first refusal or contractual obligation to purchase, or any other legal or
equitable right, estate or interest in any land or buildings other than the
Properties.   23.5   The Company is solely legally and beneficially entitled to
each of the Properties and confirms that so far as it is aware each of the
Properties has a good and marketable title which for the avoidance of doubt
means that each of the Properties are able to be used for the Current Use and
there is nothing in the title which would prevent the transfer or charging of
any of the Leases in the open market in the jurisdictions that they are located
save as provided for in the terms of each Lease   23.6   The Vendor is not aware
of any actual or contingent liability in respect of Previously-Owned Land and
Buildings.   23.7   Neither the Company, nor any company that is or has at any
time been a subsidiary of the Company, has given any guarantee or indemnity for
any liability relating to any of the Properties.   23.8   The Vendor is not
aware of any circumstance that could render any transaction affecting the title
of the Company to any of the Properties liable to be set aside under the
Insolvency Act 1986.   23.9   There are no insurance policies relating to the
Company’s title to the Lease for each of the Properties with the deeds.   23.10
  So far as the Vendor is aware, in relation to each Lease, each lessee, tenant,
licensee or occupier has observed and performed in all material respects all
covenants, restrictions, stipulations and other encumbrances and as far as the
Vendor is aware there has not been any waiver of or acquiescence to any breach
of them.   23.11   In relation to each Lease, all principal rent and additional
rent and all other sums payable by each lessee, tenant, licensee or occupier
under each Lease (Lease Sums) have been paid as and when they became due and no
Lease Sums have been:

  (a)   Set off or withheld; or     (b)   Commuted, waived or paid in advance of
the due date for payment.

    The Properties are not the subject of any agreement for sale, option, right
of pre-emption or right of first refusal save as provided for in the Leases  
23.12   The Company has not received written notice that there has been a breach
of any covenant, restriction, stipulation and other encumbrance affecting the
Properties.   23.13   So far as the Vendor is aware there are no circumstances
which (with or without taking other action) would entitle any third party to
exercise a right of entry to, or take possession of all or any part of the
Properties, or which would in any other way affect or restrict the continued
possession, enjoyment or use of any of the Properties.   23.14   The Vendor is
not aware of any matters which are registered as local land charges or, although
not registered, are capable of registration as local land charges.   23.15   No
claim or liability (contingent or otherwise) under the Planning Acts in respect
of the Properties, or any Statutory Agreement affecting the Properties, are
outstanding, nor are the Properties the subject of a notice to treat or a notice
of entry, and no notice, order resolution or proposal has been published for the
compulsory acquisition, closing, demolition or clearance

Page 37



--------------------------------------------------------------------------------



 



    of the Properties, and the Company is not aware of any matter or
circumstances which would lead to any such notice, order, resolution or
proposal.   23.16   The Company has not received notice of any breach of any
applicable statutory and bye- law requirement or any regulation, rule and
delegated legislation, relating to the Properties and their current use,
including (without limitation) all requirements under the Property statutes.  
23.17   Each of the Properties is in a state of repair and condition sufficient
to enable the Current Use to be carried out therefrom   23.18   There are no
development works, redevelopment works or fitting-out works outstanding in
respect of any of the Properties.   23.19   There exists no dispute between the
Company and the owner or occupier of any other premises adjacent to or
neighbouring the Properties.   24   Accounts   24.1.1   The Accounts have been
prepared in accordance with the Companies Acts and with accounting standards,
policies, principles and practices generally accepted in the UK and in
accordance with the law of that jurisdiction.   24.2   The Accounts have been
audited by an auditor or firm of accountants qualified to act as auditors in the
UK and the auditors’ report(s) required to be annexed to the Accounts is
unqualified.   24.3   The Accounts show a true and fair view of the affairs of
the Company as at the Accounts Date and of the profit and loss of the Company
for the financial year ended on that date.   24.4   The Accounts have been filed
and laid before the Company in general meeting in accordance with the
requirements of the Companies Acts.   24.5   The profit and loss accounts set
out in the Management Accounts have been prepared on a consistent basis and
fairly reflect in all material respects the financial and trading position of
the Company as at the date to which they were prepared, except in the following
respects:

  (a)   taxation;     (b)   interest;     (c)   group management charges;    
(d)   amortisation of goodwill;     (e)   cost of sales;     (f)   foreign
currency movements;     (g)   any group provisions or adjustments which have
been processed through the management accounts of the Company; and     (h)   the
Company’s concession at the Vendor’s store in Regent Street, London was not
included in the Management Accounts until April 2005.

Page 38



--------------------------------------------------------------------------------



 



25   Financial and other records   25.1   All financial and other records of the
Company:

  (a)   Have been properly prepared and maintained;     (b)   Constitute an
accurate record of all matters required by law to appear in them;     (c)   Do
not contain any material inaccuracies or discrepancies; and     (d)   Are in the
possession of the Company.

25.2   No notice has been received or allegation made that any of those records
are incorrect or should be rectified.   25.3   All statutory records, including
accounting records, required to be kept or filed by the Company have been
properly kept or filed and comply with the requirements of the companies acts.  
25.4   All deeds and documents belonging to the Company are in the possession of
the Company.   26   Changes since Accounts Date   26.1   Since the Accounts
Date:

  (a)   The Company has conducted its business in the normal course and as a
going concern;     (b)   There has been no material adverse change in the
turnover, financial or trading position of the Company;     (c)   The Company
has not issued or agreed to issue any share or loan capital;     (d)   No
dividend or other distribution of profits or assets has been, or agreed to be,
declared, made or paid by the Company;     (e)   Save in respect of the costs of
the Refit and Refresh Programme relating to the Company’s stores (which has now
been completed), details of which are set out in the Data Room, the Company has
not borrowed or raised any money or taken any form of financial security and no
capital expenditure has been incurred on any individual item by the Company in
excess of £25,000 and the Company has not acquired, invested or disposed of (or
agreed to acquire, invest or dispose of) any individual item in excess of
£25,000;     (f)   No shareholder resolutions of the Company have been passed
other than as routine business at the annual general meeting;     (g)   There
has been no abnormal increase or reduction of stock in trade;     (h)   None of
the stock in trade reflected in the Accounts has realised an amount less than
the value placed in it in the Accounts; and     (i)   Save for promotional
discounts in the ordinary course, the Company has not offered price reductions
or discounts or allowances on sales of stock in trade, or sold stock in trade at
less than cost price.

Page 39



--------------------------------------------------------------------------------



 



27   Effect of Sale of Shares       Neither the acquisition of the Shares by the
Purchaser nor compliance with the terms of this Agreement will:

  (a)   entitle any person to receive from the Company any finder’s fee,
brokerage or other commission in connection with the purchase of the Shares by
the Purchaser; or     (b)   so far as the Vendor is aware result in any customer
or supplier being entitled to cease dealing with the Company or to reduce
substantially its existing level of business or to change the terms on which it
deals with the Company; or     (c)   so far as the Vendor is aware result in a
breach of contract, law, regulation, order, judgment, injunction, undertaking,
decree or other like imposition.

Part 2 Tax Warranties

28   General   28.1   All notices, returns (including any land transaction
returns), reports, accounts, computations, statements, assessments and
registrations and any other necessary information submitted by the Company to
any Tax Authority for the purposes of Taxation have been made on a proper basis,
were punctually submitted, were accurate and complete in all material respects
when supplied and remain accurate and complete in all material respects and
there is no open material dispute with a Tax Authority.   28.2   All Tax for
which the Company is or has been liable or is liable to account for has been
duly paid (insofar as such Tax ought to have been paid).   28.3   The Company
has not made any payments representing instalments of corporation tax pursuant
to the Corporation Tax (Instalment Payments) Regulations 1998 in respect of any
current or preceding accounting periods and is not under any obligation to do
so.   28.4   The Company has not paid since the date of its incorporation nor is
liable to pay any material penalty, fine, surcharge or interest charged by
virtue of the provisions of the TMA 1970 or any other Taxation Statue.   28.5  
The Company has not within the past 12 months been subject to any non routine
visit, audit, investigation (so far as the Warranties are aware), discovery or
access by any Taxation Authority.   28.6   The amount of Tax chargeable on the
Company during any accounting period ending on or within the six years before
Completion has not, to any material extent, depended on any concession,
agreements or other formal or informal arrangement with any Tax Authority.  
28.7   All transactions in respect of which any clearance or consent was
required from any Tax Authority have been entered into by the Company after such
consent or clearance has been properly obtained, any application for such
clearance or consent has been made on the basis of full and accurate disclosure
of all relevant material facts and considerations, and all such transactions
have been carried into effect only in accordance with the terms of the relevant
clearance or consent.   28.8   The Company has duly submitted all claims,
disclaimers and elections the making of which has been assumed for the purposes
of the Accounts.   28.9   The Company is not liable to pay to any person
(including any Tax Authority) Tax of any other person where that other person
has failed to discharge liability to Tax.

Page 40



--------------------------------------------------------------------------------



 



28.10   The Company has sufficient records to determine the tax consequence
which would arise on any disposal or realisation of any asset owned at the
Account Date or acquired since that date but prior to Completion.   29   Capital
allowances   29.1   No event has occurred since the Accounts Date (otherwise
than in the ordinary course of business) whereby any balancing charge may fall
to be made against, or any disposal value may fall to be brought into account by
the Company under the Capital Allowances Act 2001 (or any other legislation
relating to capital allowances).   30   Distributions   30.1   No distribution
or deemed distribution within the meaning of sections 209, 210 or 211 of ICTA
1988 has been made by the Company in the last six years except dividends shown
in the Company’s Audited Accounts and the Company is not bound by law to make
any such distribution.   30.2   No rents, interest, annual payments or other
sums of an income nature paid by the Company or which the Company is under an
existing obligation to pay in the future are wholly or partially disallowable as
deductions, management expenses or charges in computing profits for the purposes
of corporation tax.   30.3   The Company has not within the last six years been
engaged in, nor been a party to, any of the transactions set out in sections 213
to 218 (inclusive) of ICTA 1988, nor has it made or received a chargeable
payment as defined in section 218(1) of ICTA 1988.   31   Loan Relationships  
31.1   All interests, discounts and premiums payable by the Company in respect
of its loan relationships (within the meaning of section 81 of the Finance Act
1996) are eligible to be brought into account by the Company as a debit for the
purposes of Chapter II of Part IV of the Finance Act 1996 at the time and to the
extent that such debits are recognised in the statutory accounts of the Company
  31.2   There are no circumstances whether arising in respect of a period
before or after Completion in connection with the making of any loan by the
Company prior to Completion whereunder Section 419 ICTA could take effect.   32
  Close companies       The Company is not and has not within the last six years
been a close company within the meaning of sections 414 and 415 of ICTA 1988.  
33   Intangible assets   33.1   For the purposes of this paragraph 33,
references to intangible fixed assets mean intangible fixed assets and goodwill
within the meaning of Schedule 29 to the Finance Act 2002 and references to an
intangible fixed asset shall be construed accordingly.   33.2   No claims or
elections have been made by the Company under Part 7 of, or paragraph 86 of
Schedule 29 to, the Finance Act 2002 in respect of any intangible fixed asset of
the Company.

Page 41



--------------------------------------------------------------------------------



 



33.3   Since the Accounts Date:

  (a)   the Company does not own an asset which has ceased to be a chargeable
intangible asset in the circumstances described in paragraph 108 of Schedule 29
to the Finance Act 2002;     (b)   the Company has not realised or acquired an
intangible fixed asset for the purposes of Schedule 29 to the Finance Act 2002;
and     (a)   no circumstances have arisen which have required, or will require,
a credit to be brought into account by the Company on a revaluation of an
intangible fixed asset.

34   Company Residence and Overseas Interests   34.1   The Company has since
incorporation been resident in the United Kingdom for corporation tax purposes
and has not at any time since incorporation been treated for the purposes of any
double taxation arrangements having effect by virtue of section 249 of the
Finance Act 1994, section 788 of ICTA 1988 or for any other tax purpose as
resident in any other jurisdiction.   35   Overseas Interests   35.1   The
Company does not hold any interest in a controlled foreign company within
section 747 of ICTA 1988, and the Company does not have any material interest in
an offshore fund as defined in section 759 of ICTA 1988.   35.2   The Company
does not have a permanent establishment outside the UK.   36   Transfer Pricing
      The Company has not received any notice of enquiry from HM Revenue &
Customs in relation to section 770A of, or Schedule 28AA to, ICTA 1988 in
respect of non-arm’s length dealings by the Company and, so far as the Seller is
aware, there are no circumstances existing at Completion which will give rise to
an adjustment by HM Revenue & Customs under section 770A of, or Schedule 28AA
to, ICTA 1988.   37   VAT   37.1   The Company is a taxable person and is duly
registered for the purposes of VAT with quarterly prescribed accounting periods,
such registration not being pursuant to paragraph 2 of Schedule 1 to the VATA
1994 or subject to any conditions imposed by or agreed with HM Revenue & Customs
and the Company is not under a duty to make monthly payments on account under
the Value Added Tax (Payments on Account) Order 1993.   37.2   All supplies made
by the Company are taxable supplies and the Company has not been denied credit
for input tax by reason of the operation of sections 25 and 26 of the VATA 1994
in the last three years.   37.3   The Company is not or has not been for VAT
purposes a member of any group of companies (other than the group comprising the
Company and the Subsidiary alone) and, so far as the Vendor is aware, no act or
transaction has been effected in consequence whereof the Company is or may be
held liable for any VAT arising from supplies made by another company and no
direction has been given by a Tax Authority under Schedule 9A to the VATA 1994
as a result of which the Company would be treated for the purposes of VAT as a
member of a group.

Page 42



--------------------------------------------------------------------------------



 



37.4   For the purposes of paragraph 3(7) of Schedule 10 to the VATA 1994, the
Company or any relevant associates of the Company (within the meaning of
paragraph 3(7) of Schedule 10 to the VATA 1994) has only exercised the election
to waive exemption from VAT (pursuant to paragraph 2 of Schedule 10 to the VATA
1994) in respect of those Properties listed (as having been the subject of such
an election) in Schedule 3:

  (a)   such elections have effect and any notification and information required
by paragraph 3(6) of Schedule 10 to the VATA 1994 have been given and any
permission required by paragraph 3(9) of Schedule 10 to the VATA 1994 has been
properly obtained; and     (b)   no election has been disapplied or rendered
ineffective by virtue of the application of the provisions of paragraph 2(3AA)
of Schedule 10 to the VATA 1994.

37.5   The Company does not own any assets which are capital items subject to
the capital goods scheme under Part XV of the VAT Regulations 1995.   37.6   The
Company has not made any claim for bad debt relief under section 36 of the VATA
1994 in the last three years.   38   Stamp duty and stamp duty land tax   38.1  
Any document that may be necessary to prove the title of the Company to any
asset which is owned by the Company at Completion or any document which the
Company needs to enforce or produce in evidence in the UK is duly stamped for
stamp duty purposes.   38.2   Neither entering into this agreement nor
Completion will result in the withdrawal of any stamp duty or stamp duty land
tax relief granted on or before Completion which will affect the Company.   38.3
  There is no chargeable interest (as defined under section 18, Finance Act
2003) acquired or held by the Company before Completion in respect of which the
Warrantors are aware that an additional land transaction return will be required
to be filed with a Taxation Authority and/or a payment of stamp duty land tax
will require to be made on or after Completion.   38.4   The Company is not the
purchaser in relation to a land transaction to which section 51 of the Finance
Act 2003 applies.

Page 43



--------------------------------------------------------------------------------



 



Schedule 3 — Particulars of the Property

                                                                  Current Annual
Rent                             Length of term and   and Rent Review No.  
Address   Original Tenant   Current Tenant   Guarantor   Title No.   Date of
Lease/ Underlease and Parties   commencement   Dates
1
  Aberdeen

Unit 30
Bon Accord Centre   The Bear Factory
Limited   The Bear Factory
Limited   None   Not applicable   Registered date 21 January 2003 made between
Bon Accord (Aberdeen) Limited and Bon Accord (Aberdeen) (No. 2) Limited (1) and
The Bear Factory Limited (2)   15 years commencing on 30 August 2002   £164,000
per annum

Rent review on 29 September 2007 and 29 September 2012
 
                               
2
  Basingstoke

Unit 17a
Festival Place   The Bear Factory
Limited   The Bear Factory
Limited   None   Not registered   6 October 2003 made between Grosvenor
Basingstoke Properties Limited and Grosvenor Basingstoke Management Limited
(1) and The Bear Factory Limited (2)   15 Years commencing on 22 October 2002  
£90,000 per annum

Rent review on 22 October 2007 and 22 October 2012
 
                               
3
  Bluewater

Unit L072
Lower Level
South Mall
Kent   The Bear Factory
Limited   The Bear Factory
Limited   None   Not registered   3 August 2001 made between Blueco Limited
(1) and The Bear Factory Limited (2)   15 years from 24 June 2001   £217,500 per
annum

Rent review on 24 June 2006 and 24 June 2011
 
                               
4
  Brighton

Unit 56 Churchill
Square
East Sussex   DSG Retail Limited   The Bear Factory
Limited   None   ESX274189   12 January 2000 made between the Standard Life
Assurance Co (1) and DSG Retail Limited (2)   15 years commencing 29
September 1998   £148,000

Rent review on 29 September 2008

Page 44



--------------------------------------------------------------------------------



 



                                                          Date of Lease/      
Current Annual Rent                         Underlease and   Length of term and
  and Rent Review No.   Address   Original Tenant   Current Tenant   Guarantor  
Title No.   Parties   commencement   Dates
5
  Bristol

Unit BG1 and Basement storage Unit BM4 The Galleries (underlease)   The Bear
Factory
Limited   The Bear Factory
Limited   None   BL78309   13 October 2000 between Norwich Union Life & Pensions
Limited (1) and The Bear Factory Limited (2)   15 years commencing on 1
September 2000   £145,000 — TBC

Rent review on 1 September 2005 and 1 September 2010
 
                               
6
  Birmingham

Bull Ring
SU330
Level 3
Bull Ring   The Bear Factory
Limited   The Bear Factory
Limited   None   WM873762   19 May 2004 made between Bull Ring No. 1 Limited and
Bull Ring No. 2 Limited (1) and The Bear Factory Limited (2)   15 years from 24
June 2003   £209,000 together with turnover rent of 10% of turnover exceeding
the basic yearly rent

Rent review on 24 June 2008 and 24 June 2013
 
                               
7
  Cardiff

15 St Davids Way   British Shoe
Corporation Limited   The Bear Factory
Limited   None   WA275848   16 February 1984 between Heron Cardiff Properties
Limited (1) and British Shoe Corporation Limited (2)   25 years commencing on 24
June 1981   £106,000
 
                               
8
  Chester

20 Newgate Row
Grosvenor Shopping
Centre (underlease)   The Bear Factory
Limited   The Bear Factory
Limited   None   Not registered   20 September 2002 made between Grosvenor
Centre Limited (1) and The Bear Factory Limited (2)   15 years from the 24
June 2002   £139,000

Rent review on 24 June 2007 and 24 June 2012

Page 45



--------------------------------------------------------------------------------



 



                                                                  Current Annual
Rent                         Date of Lease/   Length of term and   and Rent
Review No.   Address   Original Tenant   Current Tenant   Guarantor   Title No.
  Underlease and Parties   commencement   Dates
9
  Cribbs Causeway

Unit LR14 Lower
Level
The Mall
South
Gloucestershire   The Bear Factory
Limited   The Bear Factory
Limited   None   Not registered   20 July 2001 and made between the Prudential
Insurance Company Limited (1) and The Bear Factory Limited (2)   Commencing on
20 July 2001 and expiring on 23 June 2016   Basic rent per annum £197,500 and
10% of turnover to the extent that exceeds the basic rent

Rent review on 24 June 2006 and 24 June 2011
 
                               
10
  Dundrum

Level 3 Dundrum
Town Centre Dublin 16   The Bear Factory
Limited   The Bear Factory
Limited   None   Not registered   [There is only an agreement for lease, the
lease has not been completed][

Agreement for Lease dated 15 November 2005 and made between Crossridge
Investments Limited (1) and The Bear Factory trading as “The Bear Factory” (2)  
25 years   €216,000

Rent review on the quarter day (being 1 January, 1 April, 1 July and 1 October)
immediately preceding the term commencement date on the 5th, 10th, 15th, 20th
and 25th year of the Term.
 
                               
11
  Dudley

Unit U92
Phase 5
Merry Hill Centre
West Midlands   Hobbies and Models Limited (t/a Toy Stack)   The Bear Factory
Limited   None   Not registered   5 February 1999 and made between Chelsfield MH
Investments Limited (1) and Hobbies and Models Limited (t/a Toy Stack) (2)  
20 years commencing on 24 June 1998   £180,000

Rent review on 24 June 2008 and 24 June 2013

Page 46



--------------------------------------------------------------------------------



 



                                                                  Current Annual
Rent                         Date of Lease/   Length of term and   and Rent
Review No.   Address   Original Tenant   Current Tenant   Guarantor   Title No.
  Underlease and Parties   commencement   Dates
12
  Edinburgh

RU43
Ocean Terminal Leith   The Bear Factory
Limited   The Bear Factory
Limited   None   Not applicable   Registered dated 2 June 2003 made between
Ocean Terminal Limited (1) and The Bear Factory Limited (2)   From 21 October
2002 expiring on 13 October 2012   Rent is the higher of the Base Rent and the
Turnover Rent (Turnover Rent is 10% of Turnover in a year excluding VAT)

Rent review on 21 October 2007
 
                               
13
  Glasgow

Unit 17
Buchanan Galleries   Hobbies and Models Limited   The Bear Factory
Limited   None   Not applicable   Registered date 6 December 2000 made between
AMP Buchanan Plc and Bredero Buchanan Plc and (1) Hobbies and Models Limited (2)
  From 1 February 1999 expiring on 25 December 2023   £163,000

Rent review on 25 December 2008, 25 December 2013 and 25 December 2018
 
                               
14
  Glasgow

Unit 67
Braehead Shopping
Centre   The Bear Factory
Limited   The Bear Factory
Limited   None   Not applicable   Registered date 1 July 2003 made between
Braehead Glasgow Limited and Braehead Park Investments Limited (1) and The Bear
Factory Limited (2) (the Retail Lease)   15 years from 24 June 2002   £190,000
and 10% of turnover to the extent that exceeds the basic rent

Rent review on 24 June 2007 and 24 June 2012

Page 47



--------------------------------------------------------------------------------



 



                                                                  Current Annual
Rent                         Date of Lease/   Length of term and   and Rent
Review No.   Address   Original Tenant   Current Tenant   Guarantor   Title No.
  Underlease and Parties   commencement   Dates
15
  Glasgow

Storage Unit
Braehead Shopping
Centre   The Bear Factory
Limited   The Bear Factory
Limited   None   Not applicable   Registered date 18 March 2004 made between
Braehead Glasgow Limited and Braehead Park Investments Limited and (1) and The
Bear Factory Limited (2)   From 3rd February 2003 to the earlier of 23rd
June 2017 and the date the Retail Lease ceases to be vested in The Bear Factory
Limited unless the Retail Lease is replaced by another lease in the Braehead
Shopping Centre   £1,395 per annum

Rent Review on 24 June 2007 and 24 June 2012
 
                               
16
  Kingston

Unit 57
The Bentall Centre
Kingston Upon
Thames   Hobbies and Models Limited   The Bear Factory
Limited   None   Not registered   4 April 1996 made between The Norwich Union
Life Insurance Society (1) and Hobbies and Models Limited (2)   15 years from 1
August 1992   £74,000
 
                               
17
  Manchester

Unit L5
The Trafford Centre   The Bear Factory
Limited   The Bear Factory
Limited   None   Not registered   28 September 2001 made between The Trafford
Centre Limited (1) and The Bear Factory Limited (2)   15 years from and
including 31 July 2001   Basic rent of £235,000 and 12.5% of turnover to the
extent that exceeds the basic rent

Rent review on 31 July 2006 and 31 July 2011

Page 48



--------------------------------------------------------------------------------



 



                                                                  Current Annual
Rent                         Date of Lease/   Length of term and   and Rent
Review No.   Address   Original Tenant   Current Tenant   Guarantor   Title No.
  Underlease and Parties   commencement   Dates
18
  Metro Centre

Unit 87 Ground Floor Tyne and Wear   British Shoe
Corporation Limited   The Bear Factory
Limited   None   TY218668   27 October 1988 made between the Church
Commissioners for England (1) and British Shoe Corporation Limited (2)   24
1/4 years from 24 June 1988, up to and including 28 September 2012   £205,000
head rent (sublet income of £75,000 p.a. receivable)

Rent review on 29 September 2006
 
                               
19
  Milton Keynes

Unit SU15
Ground Floor Level
Midsummer Place
Bucks   The Bear Factory
Limited   The Bear Factory
Limited   Hamleys plc   Not registered   28 March 2001 made between Universities
Superannuation Scheme Limited (1) and The Bear Factory Limited (2) and Hamleys
plc (3)   15 years commencing on 24 June 2000   £145,000 per annum plus 8% of
the turnover exceeds the basic rent

Rent review on 24 June 2005 and 24 June 2010

The 2005 rent review is currently being negotiated
 
                               
20
  Norwich

Unit UG03
Upper Ground Floor
level Chapelfield   The Bear Factory
Limited   The Bear Factory
Limited   None   Not registered   [There is only an agreement for lease, the
lease has not been completed.]

Agreement for lease dated 17 December 2003 made between Lendlease Norwich
Limited (1) and Chapelfield GP Limited (2) and The Bear Factory Limited (3)  
Proposed 15 years from the quarter day before the centre opening date   £130,000
per annum

Rent review on each 5th anniversary of the commencement of the term

Page 49



--------------------------------------------------------------------------------



 



                                                                  Current Annual
Rent                         Date of Lease/   Length of term and   and Rent
Review No.   Address   Original Tenant   Current Tenant   Guarantor   Title No.
  Underlease and Parties   commencement   Dates
21
  Nottingham

Unit 306 and storage unit Victoria Centre   Hobbies & Models
Limited (t/a Toy
Stack)   The Bear Factory
Limited   None   Not registered   7 November 1997 made between Dusco
(UK) Limited (1) and Hobbies & Models Limited (t/a Toy Stack) (2)   10 years
from 29 September 1997   £107,850
 
                               
22
  Reading

U33 Riverside Level
Oracle Shopping
Centre   The Bear Factory
Limited   The Bear Factory
Limited   None   BK387157   5 July 2001 made between Oracle Shopping Centre
Limited and Oracle Nominees Limited (1) and The Bear Factory Limited (2)
(underlease)   15 years commencing on 24 June 2001   Basic rent is £137,500 plus
10% of turnover received over and above the basic rent

Rent review on 24 June 2006 and 24 June 2011
 
                               
23
  Reading

Storage Unit
For Unit 33 at
Riverside Level
Oracle Shopping
Centre   The Bear Factory
Limited   The Bear Factory
Limited   None   Not registered   5 July 2001 made between Oracle Shopping
Centre Limited and Oracle Nominees Limited (1) The Bear Factory Limited (2)  
15 years commencing on the 24 June 2001   £15,000

Rent review on 24 June 2006 and 24 June 2011

Page 50



--------------------------------------------------------------------------------



 



                                                                  Current Annual
Rent                         Date of Lease/   Length of term and   and Rent
Review No.   Address   Original Tenant   Current Tenant   Guarantor   Title No.
  Underlease and Parties   commencement   Dates
24
  Sheffield
Unit 75
(29 High Street)
The Meadowhall
Centre   Stead & Simpson
Limited   The Bear Factory
Limited   Hamleys plc   SYK355037   1 March 1995 made between Meadowhall Centre
Limited (1) and Stead & Simpson Limited (2)   30 years commencing on 24
February 1995 and expiring on 3 September 2025   £280,000

Rent review on 25 December 2004, 2009 and 2014, 2019 and 2024

The rent is subject to a turnover rent plus 10% of turnover received over and
above the basic rent

[The 2004 rent review currently being negotiated]
 
                               
25
  Solihull

Unit 37A Touchwood
West Midlands   The Bear Factory
Limited   The Bear Factory
Limited   None   Not registered   10 December 2001 made between Capita
(LLRP) Trustee Limited and Lendlease Retail Partnership (1) and The Bear Factory
Limited (2)   15 years from and including 24 June 2001   £140,000

Rent review on 24 June 2006 and 24 June 2011
 
                               
26
  Stirling

Unit 8 Marches Mall
Thistle Shopping
Centre   The Bear Factory
Limited   The Bear Factory
Limited   None   Not applicable   Registered date 1 September 2003 and made
between The Standard Life Assurance Company (1) and The Bear Factory Limited (2)
  15 years from 21 October 2002   £80,000

Rent review on 21 October 2007 and 21 October 2012

Page 51



--------------------------------------------------------------------------------



 



                                                                  Current Annual
Rent                         Date of Lease/   Length of term and   and Rent
Review No.   Address   Original Tenant   Current Tenant   Guarantor   Title No.
  Underlease and Parties   commencement   Dates
27
  Telford

Basement and Ground Floors Unit 20 Sherwood St Telford Shopping Centre   The
Bear Factory
Limited   The Bear Factory
Limited   None   Not registered   12 March 2003 made between Telford Keystone
Estates (No. 1) Limited and Telford Keystone Estates (No. 2) Limited (1) and The
Bear Factory Limited (2)   15 years from 1 July 2002   £110,000

Rent Review on 1 July 2007, 1 July 2012 and 1 July 2017
 
                               
28
  Watford

43 The Harlequin
Shopping Centre
Watford   Hobbies and Models Limited (t/a Toy Stack)   The Bear Factory
Limited   None   HD420443   2 March 1994 made between Capital & Counties Plc (1)
and Hobbies and Models Limited (t/a Toy Stack) (2)   25 1/4 years from 29
September 1991   £221,750

8% of the amount by which the turnover exceeds the basic rent

Rent review on 29 September 2006, 29 September 2011 and 29 September 2016
 
                               
29
  Watford

Storage Unit No 20 The Harlequin Shopping Centre   Hobbies and Models Limited  
The Bear Factory
Limited   None   Not registered   27 October 2000 made between CSC Properties
Limited (1) and Hobbies & Models Limited (2)   5 years commencing on 25
March 2000 (and including)   £11,430

No rent review

Page 52



--------------------------------------------------------------------------------



 



                                                                  Current Annual
Rent                         Date of Lease/   Length of term and   and Rent
Review No.   Address   Original Tenant   Current Tenant   Guarantor   Title No.
  Underlease and Parties   commencement   Dates
30
  West Thurrock

Unit 283
Lakeside   Hobbies and Models Limited (t/a Toy Stack)   The Bear Factory
Limited   None   EX500102   2 March 1994 made between Capital & Counties plc (1)
and Hobbies and Models Limited (t/a Toy Stack) (2)   25 1/4 years from 24
June 1993   £276,000 rack rent equating to £220,800 base rent together with 8%
that the annual turnover exceeds the basic rent

Rent review of the basic rent on 24 June 2008, 24 June 2013 and 24 June 2018
 
                               
31
  West Quay

Unit SU52 West Quay
Shopping Centre
Above Bar
Southampton   The Bear Factory
Limited   The Bear Factory
Limited   None   Not registered   5 June 2001 made between West Quay Shopping
Centre Limited (1) and The Bear Factory Limited (2)   15 years from 29
September 2000   £140,000 per annum together with 10% of the annual turnover
that exceeds the basic rent

Rent review on 29 September 2005 and 29 September 2010

Page 53



--------------------------------------------------------------------------------



 



Schedule 4 — Particulars of Intellectual Property Rights
(All registrations or applications are in the name of the Company unless
otherwise stated)

1   Licences/assignments granted by the Company       The Marks referred to
below are the “Bear Factory”, “The Bear Factory”, “BF” and “Ted the Tailor”
trade marks and all other trade or service marks or names or logos and designs
specified in the franchise manual.

                      Brief description       Terms of agreement   Parties to
agreement of rights granted   Territory   Price   Period   Provider   Recipient
Franchise Agreement granting rights in the Marks
  Kuwait, Saudi Arabia, UAE, Bahrain, Qatar and Lebanon   Royalties   10 Years
from 14 May 2002   The Bear Factory Limited   Alshaya Trading Co W.L.L.
 
                   
Franchise Agreement granting rights in the Marks
  Turkey   Royalties   10 Years   The Bear Factory Limited   Alshaya Trading Co
W.L.L.
 
                   
Franchise Agreement granting rights in the Marks
  Switzerland   Royalties   10 Years from 29 March 2003   The Bear Factory
Limited   Waldmeier AG
 
                   
Franchise Agreement granting rights in the Marks
  Stockholm   Royalties   5 Years from 22 April 2002   The Bear Factory Limited
  Baugur Sverige AB
 
                   
Franchise Agreement granting rights in the Marks
  Cyprus and Greece   Royalties   10 Years from 27 August 2003   The Bear
Factory Limited   Maria Xenophontos Ioannou and Xenofoula Xenophontos

2   Registered and Pending Trade Marks

[This schedule is very large and has been circulated separately]

Page 54



--------------------------------------------------------------------------------



 



Schedule 5- Completion Accounts

1   Preparation of Completion Accounts

1.1   The Completion Accounts and the net current asset statement shall be
prepared:

  (a)   under the historical cost convention and in accordance with the specific
provisions of paragraph 2 of this Schedule;     (b)   subject to paragraph
(a) above, on a basis consistent with the accounting principles, policies and
practices (including similar judgments made on matters of judgement) used in the
preparation of the Accounts; and     (c)   (so far as not inconsistent with
paragraphs (a) and (b) above) in accordance with United Kingdom accounting
standards and generally accepted accounting principles.

1.2   For the avoidance of doubt paragraph (a) shall take precedence over
paragraph (b) and paragraph (c) shall take precedence over paragraph (b).

1.3   The Completion Accounts will be prepared on the basis that the business of
the Company and the Subsidiary carried on at the Completion Date will be
continued in the same manner thereafter and without regard to the consequences
of any changes in the nature or conduct of such business or in the scale of its
activities, product range or methods of operation or of any other changes
whatsoever which are proposed, introduced or take effect on or after the
Completion Date.

1.4   The Completion Accounts shall take the form set out in the pro-formas in
paragraph 3 of this schedule.

1.5   The estimated Net Current Asset Value will be derived in respect of the
specific line headings set out in the ‘Net Current Asset Value’ pro-forma in
paragraph 3 of this schedule.

2   Specific Accounting Treatments

The following specific accounting treatments shall be applied in the preparation
of the Completion Accounts:

2.1   Stock will be valued at the lower of invoice cost (including freight and
duty) and net realisable value. Stock includes:

  (a)   all stock purchased by the Company located at the Company’s stores and
concessions (including at the Vendor’s store in Regent Street, London) and at
the Vendor’s warehouse.     (b)   stock in transit and any provisions consistent
with the Company’s Accounting Principles.

2.2   Debtors shall include those relating to franchises, concessions, internet
sales and any other debtors arising in the normal course of the Company’s
business and shall be net of any bad debt provision.

2.3   Prepayments shall include those relating to rental payments, service
charge payments and any other prepayments arising in the normal course of the
Company’s business.

Page 55

 



--------------------------------------------------------------------------------



 



2.4   Trade Creditors shall consist of those arising in the normal course of the
Company’s business.

2.5   Sundry Creditors and Accruals shall include VAT control account, rent free
prepayments, net deferred freight and duty accruals and any other accruals
arising in the normal course of the Company’s business.

2.6   No accrual will be made for potential costs relating to the closure of
stores.

2.7   For the avoidance of doubt, the following shall be excluded from the
Completion Accounts:

  (a)   all cash including cash balances and overdrafts for all bank accounts in
the Company’s name     (b)   Intercompany balances     (c)   Corporation Tax and
deferred taxation

3   Pro-formas

3.1   The numbers contained in the Pro-formas below are for example purposes
only and relate to the Company’s balance sheet as at December 2005 as provided
in the data room.   3.2   Fixed Assets

          Item   £k
Leasehold Properties
    382  
 
       
Fixtures & Fittings
    3,788  
 
       
Tangible Fixed Assets
    4,170  
 
       
Goodwill
    7,378  
 
       
Trademarks
    109  
 
       
Intangible Fixed Assets
    7,487  
 
       
 
       
Total Fixed Assets
    11,657  
 
       

3.3   Net Current Assets

         
Stock
    1,417  
Debtors
    220  
Sundry Debtors & Prepayments
    355  
Current Assets
    1,992  
 
       

page 56

 



--------------------------------------------------------------------------------



 



         
Trade Creditors
    (815 )
 
       
Sundry Creditors and Accruals
    (1,752 )
 
       
Current Liabilities
    (2,567 )
 
       
 
       
Net Current Asset Value
    575  
 
       

page 57

 



--------------------------------------------------------------------------------



 



Schedule 6 — Completion arrangements

1   Vendor’s obligations at Completion   1.1   Board meetings

At Completion the Vendor shall procure that a board meeting of each of the
Company and the Subsidiary is duly convened and held at which valid resolutions
are passed to:

  (a)   (in the case of the Company only) approve the transfer referred to in
paragraph 1.1(d) below for entry in the statutory books of the Company, subject
to stamping;     (b)   (in the case of the Company only) approve the payments to
be made to or by the Company under Clause 6;     (c)   appoint with effect from
the end of the meeting as directors and secretary of each of the Company and the
Subsidiary such persons as the Purchaser may nominate;     (d)   (in the case of
the Company only) approve the entering into by the Company of the Transitional
Services Agreement and the Regent Street Concession Agreement;     (e)   accept
the resignations of the directors and secretary referred to in paragraph 1.2(f)
below;     (f)   change the accounting reference date of each of the Company and
the Subsidiary to 31 December;     (g)   change the registered office of each of
the Company and the Subsidiary to St Stephens House, Arthur Road, Windsor,
Berkshire SL4 1RU.

1.2   Delivery by the Vendor

At Completion the Vendor shall deliver to the Purchaser:

  (a)   the Disclosure Letter duly executed by the Vendor;     (b)   the Tax
Deed duly executed by the Vendor;     (c)   minutes, certified as true by the
secretary of each of the Company and the Subsidiary, of the board meetings
referred to in paragraph 1.1 above;     (d)   duly executed transfers of the
Shares in favour of the Purchaser or its nominees together with the relevant
share certificates;     (e)   any power of attorney or other authority under
which any transfer referred to above has been executed in each case duly stamped
and executed;     (f)   a letter in the agreed form executed as a deed from each
of Alasdair Dunn, Nicholas Mather, and Katherine Anne Osborne resigning their
respective offices with the Company and the Subsidiary (as appropriate) with
effect from the closing of the board meeting referred to in paragraph 1.1, in
each case stating that the person concerned has no claim against the Company or
the Subsidiary (as appropriate) for breach of contract, compensation for loss of
office, redundancy or on any other account whatsoever;     (g)   the statutory
books and registers up to date immediately prior to Completion, certificate(s)
of incorporation and of incorporation on change of name and the common seal of
each of the Company and the Subsidiary;

page 58

 



--------------------------------------------------------------------------------



 



  (h)   the Regent Street Concession Agreement duly executed by the Vendor and
the Company;     (i)   the Property Documents;     (j)   an undertaking from the
Vendor’s Solicitors to the Purchaser to deliver executed discharges in a form
acceptable to the Purchaser (acting reasonably) of the Vendor Charges and the
Company Charges;     (k)   save as otherwise agreed by the Purchaser, any and
all books, records, journals, ledgers, accounts, agreements and other documents
(including, in the case of any such which are kept or maintained on computer or
otherwise electronically, such printouts, disks, tapes and other copies as the
Purchaser may require) of the Company together with such information and things
as the Purchaser will need to access any of the foregoing provided that the
Vendor shall be entitled for a period of 14 days following Completion to retain
such accounting records as it deems reasonably necessary to enable it and its
Accountants to prepare the Completion Accounts but only on the basis that the
Purchaser and its Accountants are promptly provided with access to all such
retained records and afforded all such reasonable assistance, including the
provision of photocopies of the relevant records, as they may reasonably
request;     (l)   a copy, certified as correct by the secretary of the Vendor,
of a minute of the board of directors of the Vendor approving the transaction
hereby contemplated and authorising the signature, execution and completion (as
appropriate) of this Agreement and the documents ancillary to this Agreement;  
  (m)   a power of attorney in the agreed form authorising the Purchaser to
exercise all the Vendor’s rights as a shareholder of the Company until
registration of the transfer of the Shares to the Purchaser; and     (n)   the
Transitional Services Agreement duly executed by the Vendor and the Company.

2   Purchaser’s obligations at Completion   2.1   Consideration

     The Purchaser shall pay the sum of £15,000,000 (fifteen million pounds
sterling) to the Vendor’s Solicitors Client Account by telegraphic transfer by
way of the Consideration payable on Completion pursuant to Clause 3 (and the
receipt of the Vendor’s solicitors shall be a complete discharge of the
Purchaser who shall not be required to enquire as to the distribution of that
amount).

2.2   Delivery by the Purchaser

     At Completion the Purchaser shall deliver to the Vendor:

  (a)   a copy, certified as correct by an authorised officer of the Purchaser,
of a resolution of the board of directors of the Purchaser approving the
transaction hereby contemplated and authorising the signature, execution and
completion (as appropriate) of this Agreement and the documents ancillary to
this Agreement;     (b)   the Disclosure Letter duly executed by the Purchaser;
    (c)   the Tax Deed duly executed by the Purchaser;     (d)   the
Transitional Services Agreement duly executed by the Purchaser; and     (e)  
the Regent Street Concession Agreement duly executed by the Purchaser.

page 59

 



--------------------------------------------------------------------------------



 



             
/s/ Nick L. Mather
           
Signed by
    )      
for and on behalf of
    )      
The Hamleys Group Limited
    )      
 
           
 
           
/s/ Maxine Clark
           
Signed by
    )      
for and on behalf of
    )      
Build-A-Bear Workshop UK
    )      
Holdings Limited
    )      
 
           
 
           
/s/ Alasdair R. Dunn
           
Signed by
    )      
for and on behalf of
    )      
The Bear Factory Limited
    )      

page 60

 